EsIA Proyecto Providencia Solar 1

FIGURA 1X-8 CÁLCULO DE LA CRECIDA MÁXIMA EN LA SECCIÓN LÍNEA 3 DEL CAUCE DEL RÍO

II y O IR IR, gx

"
a Set2d DAT60 04200, 6200,
Fuente: Elaboración equipo consultor Eco Ingenieros, 2015

Se calcula la crecida máxima de la sección transversal Línea 4 del río Jiboa cercano al terreno del
proyecto. En la Figura IX-9 se muestran los resultados del cálculo hidráulico para esta sección,
considerando una base igual a 53.86 metros ya que se observa que la sección es trapezoidal, lo
que da como resultado un tirante máximo de 4.06 m.

FIGURA IX-9 CÁLCULO DE LA CRECIDA MÁXIMA EN LA SECCIÓN LÍNEA 4 DEL CAUCE DEL RÍO

JIBOA

Loya [Rio boa] Proyecto [PROVIDENCIA SOLAR 1]

two [PoiLinos 4 Presta: Mapa]
Datos:
Ceudal (0) — 525 0
Ancho de solera (b) 5308 m
rea [12 reo
Ruposidad (nt. 0.0
Pendiente (5) 0.002 mn
Resultados
Tinte noamel (y) 4.0828 mM Perímetio (o) [159.0509) m
Ares hicuáulca (A) 43 m2 Rado hidáuico (AI (2 m98
Espeio de aque (1) m Velocidad lv! (2173 e
Númeco de Ficude [Fl Energía especifica (E) 43045 mkKg/Kg
Tipo de jo Cuidado velocidad erosiva

Fuente: Elaboración equipo consultor Eco Ingenieros, 2015

La sección Línea 4 del cauce del río Jiboa no, tiene la capacidad hidráulica para transitar el caudal
de un período de retorno de 50 años, 936.25 m?/s, ya que la altura más cercana al terreno del
proyecto del talud natural del río es de 2.22 m según el levantamiento topográfico. En la Figura
IX-10 se puede observar el tirante máximo o crecida máxima con respecto a la topografía en la
sección Linea 4.

Febrero 2015 1-14
EsIA Proyecto Providencia Solar 1

FIGURA IX-10 CÁLCULO DE LA CRECIDA MÁXIMA EN LA SECCIÓN LÍNEA 4 DEL CAUCE DEL RÍO
JIBOA
PERL UNA de

RIO ¿41BOA

A a e

gro,

JA

on dd 04080 0+120 Sig 04200 09240 OH2BD ORIO ORD DO 040 0MB0 045% 04580
4100 04140 OFIBO — O$220 260 OAD0O DIO ORIO ZO AO ROO OR O

Fuente: Elaboración equipo consultor Eco Ingenieros, 2015

Considerar para delimitar la zona de protección del río, lo establecido en el Art. 23 de La Ley
Forestal en su literal b), el cual en términos más claros indica que se debe dejar una franja de
protección del río o quebrada, igual a 2 veces la mayor profundidad del cauce, medida en forma
horizontal a partir del nivel más alto alcanzado por las aguas en ambas riberas en un período de
retorno de cincuenta años.

En las tres secciones analizadas en el río Jiboa Línea 2, Línea 3 y Línea 4, la crecida máxima es de
4.10, 3.10 y 4.06 m, respectivamente, por lo que se debe dejar una franja de protección a partir
de la altura alcanzada por la crecida máxima, correspondiente a un periodo de retorno de 5 años
de 2 veces esta crecida máxima. Ver las Figuras IX-11 y IX-12, en las que se muestra el nivel
máximo de la crecida correspondiente a un período de retorno de 50 años para las secciones
Línea 3 y Línea 4, donde el límite de protección llega hasta alcanzar las cotas 32.5 y 31.75
m.s.n.m. en el caso de la sección Línea 2 no se pudo representar ya que la sección analizada es
muy corta y no se alcanza a trazar la distancia. Aquí se muestran las franjas de protección que
alcanzan las respectivas cotas topográficas.

Febrero 2015 IX-15

00000154
EAN STOT 049194

soJa1uaBu] 093 403¡nsuo) odinb3 :a3uany

+0, (0 AS

0rG=0 000+0 09++0 0zr+0 ORO, Muse
Dez+0 oyo 007+0

40,
00649 DeS+0 0-0 bro 009+0 09+o

A

m0 -

cas: » ox: +0, zi
02c+0 091 +0 92140 090+0 amo 000+0

“urus"u G/'TE SP PIO) e] OPuezUe9]e “euIxeu epa) 3
ej ap esjew ej ap anued e uu zT'8 ap upnoajold ap efuesy

NN LaS

NONDI3LOYd 30 VINVUS
AVO8If OJY 130 39NV) 130 b VINJ1NQIDI3S VI N3 SONV 0S 30 ONYOL3Y 30 "d NN VUVA VINIXYIN VANIYO ZT-X1 VUNDl

so1aJuaBu| 03 JOJNSUO) OdIMbF :93]UINI

0 ¿0 MSH, 903, a gg y E ¿MEA 2 ELO, EH y y A a, + 00. Lal 000+.

”
Hogar Loy. id id Lita

wru's"wu G'ZE AP PIO) e] OPUezUe9]e “euxeu
epa ej ap esjew ej ap Jnued e u 0z'9 ap u9ndajold ap efuesy

*NONIILOYd 30 VINVHA
W1 A VO8If OJ8 130 39NV) 130 € VINJ1 NQIDIAS VI N3 SONV OS 30 ONYOL3Y 30 "d NN VUVA VINIXYIW W0ID349 TT-XI VINDIS

TONNIUIDUi T 4e/0S PUAPIAOIH 0193014 Y1S3
incenieros

EsIA Proyecto Providencia Solar 1

La zona de protección queda en la porción del terreno que no será ocupada por
instalaciones del proyecto, como se muestra en la figura X-13.

FIGURA IX-13 ZONA DE PROTECCIÓN RÍO JIBOA

4307
MARA mor
MORENO, Let e

Fuente: Equipo consultor Eco Ingenieros

+ Zona de protección quebrada Las Micas

Por el tamaño de la microcuenca, para el cálculo del caudal se utilizó la formula racional,
como se detalla a continuación:

Q=CIA/60
Q= (0.39) (3.24 mm/min) (678,400 m?)/60
Q= 14,287.104 L/s = 14.29 m'/s

Para un período de retorno de 50 años y una duración de lluvia de 20 minutos, el caudal
de la quebrada es 14.29 m'/s.

Febrero de 2015 1X-17

00000155
ESIA Proyecto Providencia Solar 1

Para los caudales generados en la microcuenca se establecieron las dimensiones de la
franja de protección de los cauces, para que en un futuro el terreno no sea afectado a
consecuencia de inundaciones, ya que el terreno es bastante plano. Se analizaron para la
quebrada Cañada Las Micas en las secciones B-B, D-D y F-F. Las dimensiones de las
secciones se obtuvieron por medio de Auto CAD, así como la pendiente, la cual se calculó
con base en el perfil del eje de la quebrada. (Ver secciones de quebrada figura IX-14)

FIGURA IX-14 SECCIONES QUEBRADA LAS MICAS

Fuente: Equipo consultor Eco Ingenieros

Febrero de 2015 1X-18
ESIA Proyecto Providencia Solar 1

A continuación se calcula la crecida máxima para la quebrada Cañada Las Micas. En la
Figura IX-15 se muestra el resultado del cálculo hidráulico para la sección B-B dentro del
terreno del proyecto y considerando una base igual a O metros, ya que la sección es
triangular, se obtiene como resultado un tirante máximo de 0.92 m.

FIGURA 1X-15 CÁLCULO DE LA CRECIDA MÁXIMA EN LA SECCIÓN B-B DEL CAUCE DE LA
QUEBRADA CAÑADA LAS MICAS

PROVIDENCIA SOLAR 1
pe

Pesrímetso (p)
Rado hidráulico (RJ

m
m
o
Ensegía especilicafEl [0.3397] "mk

Fuente: Equipo consultor Eco Ingenieros

La sección B-B del cauce de la quebrada Cañada Las Micas tiene la capacidad hidráulica
para transitar el caudal de un período de retorno de 50 años, 14.29 m?/s, ya que la
profundidad mayor de los taludes naturales del río hasta el bordo es de 2.30 m, según el
levantamiento topográfico.

Se calcula la crecida máxima de la sección D-D de la quebrada Cañada Las Micas, En la
Figura IX-16 se muestra el resultado del cálculo hidráulico para esta sección dentro del
terreno del proyecto y considerando una base igual a 122 metros, ya que la sección es
trapezoidal, se obtiene como resultado un tirante máximo de 0.26 m.

y

Febrero de 2015 | 1X-19

00000156
EsIA Proyecto Providencia Solar 1

FIGURA 1X-16 CÁLCULO DE LA CRECIDA MÁXIMA EN LA SECCIÓN D-D DEL CAUCE DE LA

QUEBRADA CAÑADA LAS MICAS
ll sado Cofeda Las Micas] q... ¡PROVIDENCIA SOLAR 1]
so [SecciónDD | Bescneto [Natural E:
Datos:
Caudel(0) 1429 13%
Ancho desclera(bt [122 m
Td Zr 11.08
Rugoridad Ink 0.04
Pendiente (5) 0.002 mim
Resultados: ———
Titarke normal (y) 025] Pesirmetro (ph
Area hidiáubca (AJ [320959 m2 Raro hidráulico (A)
Espejo de agua (T) [127.699 —m Velocidad lv)
Número de Fivude IF? [02838 Energía especifica (E)
Toodeho Sub

Fuente: Equipo consultor Eco Ingenieros

La sección D-D del cauce de la quebrada Cañada Las Micas tiene la capacidad hidráulica
para transitar el caudal de un período de retorno de 50 años, 14.29 m/s, ya que la
profundidad mayor de los taludes naturales del río hasta el bordo es de 1.00 m, según el
levantamiento topográfico.

Se calcula la crecida máxima de la sección F-F de la quebrada Cañada Las Micas, En la
Figura IX-17 se muestra el resultado del cálculo hidráulico para esta sección dentro del
terreno del proyecto y considerando una base igual a cero metros, ya que la sección es
triangular, se obtiene como resultado un tirante máximo de 0.61 m.

=
Febrero de 2015 1x-20
EsIA Proyecto Providencia Solar 1

FIGURA 1X-17 CÁLCULO DE LA CRECIDA MÁXIMA EN LA SECCIÓN F-F DEL CAUCE DE LA

QUEBRADA CAÑADA LAS MICAS
13% [Quebrada Cañada Las Micas Preta PROVIDENCIA SOLAR 1
Tremo [SecléaFF | bici —— EIN

Datos:

Cordel (0) (M2 nas
Anchodesosa(bt [9 m
Tae IE
Pugontodin
Pendiente [S) 0.0055) mm

Resultados:

Trante normal (y) 0.6057 m Pesimetro (o) 1 56.4473 m
Area hidráulica (A) 17.0924 m2 Rado hidráulico (A) [0308
Espejodequa(I! [554343] mM Velocidad tul 0 mue
Núeneso de Ficude FI [0,4850] Energía especilicafEl— [0.6414] mkg/Kg
o

Fuente: Equipo consultor Eco Ingenieros

La sección F-F del cauce de la quebrada Cañada Las Micas tiene la capacidad hidráulica
para transitar el caudal de un período de retorno de 50 años, 14.29 m//s, ya que la

profundidad mayor de los taludes naturales del río hasta el bordo es de 2.00 m, según el
levantamiento topográfico.

En las Figura 1X-18, IX-19 y IX-20 se puede observar el tirante máximo o crecida máxima
con respecto a la topografía, de las tres secciones analizadas.

Febrero de 2015 1X-21

00000157
TX STOZ AP 019194

sosaJusBu] 093 403nsuos od/mb3 :aJuany

NT NS AL A NT IC 1 A

ran
SVIIN SY] VOVNVI VAVYSINO VI 30 39NV) 130 4-4 NOI9935 VI N3 VINIXYIN VAIDIYI VI 30 OINIYI 02-XI VUNDIA

soJaJuabu| 093 403¡NSUO) Od/Mb3 :3JUINJ

CHA:
SVINA SY1 VAVNVI VAVHSINO VI 30 3INVI 130 0-O NQI9I3S WI NI VINIXYIW VANIY) Yl 30 OINIIYI 6T-XI VUNDI
soJa/uabu) 037 J0ynsuo) odinb3 :aJuany
LE

¿0 Si Ste

"0 35% UA Ea

SVIINAN SV1 VAVNVI VAVYSINO VI 30 39NV) 130 8-4 NQIDDIS VI N3 VINIXYIA VANIY VI 30 O1NITYI 8T-X1 Vynol

A [OS PIDUAPIAOIF 0193Á01d VIS
POLEO TIejos pIno1g or ld vI53
EsIA Proyecto Providencia Solar 1

En la figura IX-21 se muestran los anchos de la zona de inundación en vista en planta y la
franja de zona de protección delimitada por Providencia Solar. Ninguna estructura se
ubica dentro de estas zonas.

FIGURA IX-21 LÍMITE DE ZONA DE INUNDACIÓN DE QUEBRADA LA MICA

+]

ni
H
ll

el
a
li

3

ía
Jl

,
he
h

Fuente: Equipo consultor Eco Ingenieros

*%* Quebrada sin nombre

La quebrada sin nombre, es más bien una vaguada por lo que no se analiza zona de riesgo,
en las siguientes imágenes se muestra la zona.

Febrero de 2015 1-23

00000158
EsIA Proyecto Providencia So'»r 1

FOTOGRAFÍA I' -1 IMAGEN DE ZONA DE “QUEBRADA SIN NOMBRE
Me OA > «cr

Fuente: Equipo Consutlor Eco Ingenieros

Esta área drena haia una obra de paso actualmente asolvada, en el área nor-oriente del
terreno, como se muestra en la fotografía.

FOTOGRAFÍA 1X-2 IMAGEN DE OBRA DE PASO ASOLVADA

Fuente: Equipo Consutlor Eco Ingenieros

Febrero de 2015 124
ESIA Proyecto Providencia Solar 1

1X.3.2.6 Mapa de riesgo a desastres del municipio de El Rosario de La Paz

El mapa de riesgo de desastres muestra los puntos más vulnerables del municipio,
identificándolos en una escala de moderada, alta y muy alta, siendo los puntos críticos los
cercanos al recorrido del Rio Jiboa y Tilapa, los cuales por su ubicación en la parte baja de
la cuenca del rio Jiboa y parte alta de la cuenca del Estero Jaltepeque, con características
muy direccionadas en la parte alta y media que durante la época de lluvia la escorrentía
colectada en el área de recogimiento de las microcuencas baje con gran velocidad y sature
los cauces de ríos y quebradas, provocando desbordamientos con crecidas repentinas.
(PFGL, ISDEM, 2014)

Además, existen amenazas de derrumbes y deslizamiento sobre todo en la zona alta del
municipio. El mapa se muestra en la figura 1X-22.

Febrero de 2015 1-25

00000159
EsIA Proyecto Providencia Solar 1

FIGURA 1X-22 MAPA DE RIESGO DE DESASTRES DEL MUNICIPIO

06 Gestión de Riesgos de

(9) dl cs

Mapa de Riesgo a Desastres
del Municipio de El Rosario, La Paz
y

Fuente: PLAN ESTRATÉGICO PARTICIPATIVO DEL MUNICIPIO El ROSARIO LA PAZ

Como en el análisis de los mapas generales, la principal amenaza en la zona del proyecto

es el riesgo de inundación por desbordamiento en el río Jiboa.

De acuerdo al mismo documento el cantón El Pedregal está expuesto a una serie de
amenazas que varía de acuerdo a la ubicación tanto en el área urbana como en los
cantones y caseríos del municipio como se detallan a continuación en la tabla lX-4.

_ = ro |

Febrerode 2015 | 1X-26
EsIA Proyecto Providencia Solar 1

TABLA IX-4 EXPOSICIÓN A DIFERENTES AMENAZAS POR CANTÓN Y CASCO URBANO DE
EL ROSARIO LA PAZ

AMENAZAS IDENTIFICADAS

El Pedregal + — Inundación Laguna Nahualapa

Col. La Galilea + Incendios en cultivo de caña de azúcar
.
.

Palmera Inundaciones por Quebradas Las Chachas
Arco Inundaciones por escorrentía de la carretera
Las Moritas Litoral
Nueva Nahualapa + — Inundaciones en Lotificación San Francisco y
El Cimarrón Divina Providencia

El Pedregal Nahualapa + Inundaciones Colonia Santa Isabel y Las
El Irayol Moritas
Ojo de Agua + Inundaciones en la zona de El Cuaca
La Colonia + Movimientos sísmicos
Santa Marta

Jiboa

Lot. San Francisco
Hacienda El Cauca
Arauca

San Chico

Lot, San Judas

Col. El Pedregal

Com. San Lorenzo

Lot. Santa Cristina

Lot. San José

Urb. Sta. Isabel

Urb. El Pedregal City

Col, La Divina Providencia
Fuente: PLAN ESTRATÉGICO PARTICIPATIVO DEL MUNICIPIO El ROSARIO LA PAZ

1X.3.2.7 Amenazas Antrópicas

En la zona se identificaron amenazas antrópicas que se detallan:

+ Inseguridad: Se ha identificado la presencia de agrupaciones delincuenciales en los
caseríos cercanos al sitio del proyecto. Entre los lugares identificados por la PNC
con mayor riesgo, por el número de denuncias reportadas, se encuentran los
caseríos El Tunal, El Cauca, Nahualapa, Col. El Pedregal City, Colonia Santa Isabel El
Pedregal y Colonia La Galilea.

+ Incendio: La quema de cultivos de caña para la extracción de la misma presenta un
riesgo de incendios en las zonas aledañas al proyecto. En cuanto a la zona
industrial, esta se encuentra más alejada, por lo que no representa riesgo al
proyecto; también considerando que las industriales en esta zona son
principalmente maquilas.

*e Contaminación: En el área, a causa de la intervención antrópica la principal
contaminación presente es por la ausencia de sistemas de tratamiento de aguas
residuales domésticas en algunas zonas. El uso de pesticidas en los cultivos
también es una fuente importante de contaminación, considerando lo permeable
del suelo.

Febrero de 2015 1X-27

00000160
ESIA Proyecto Providencia Solar 1

1X.3.2.8 Resumen de Amenazas

En la siguiente tabla IX-5 se presenta un resumen de las amenazas encontradas en el área

del proyecto, descritas en función de ubicación, intensidad, frecuencia y severidad.

Para definir el grado de peligro se utilizaron los siguientes conceptos:
e Frecuencia: se define de acuerdo con el período de recurrencia de cada uno de los

peligros identificados.

+ Severidad: se define como el grado de impacto de un peligro específico

(intensidad, área de impacto).

Para definir el grado de Frecuencia (a) y Severidad (b), utilizar la siguiente escala: B = Bajo:
1; M= Medio: 2; A = Alto: 3; S.l. = Sin Información: 4.

TABLA IX-5 RESUMEN DE AMENAZAS

NATURALES

ANTRÓPICAS

Fallas Geológicas NO - - -
Pr inaciia BAJA: Daños a algunas
Licuefacción si Todo el terreno Moderada turados uindosa: ppinsicion del
dé un efecto sísmico Es
: MEDIA:
locaciones BAJO: Región Centro,
Sismicidad si Todo el terreno Entre 1100-1200 Cada 18 Años registra ire IX de
Gal (1.11.2g) acuerdo a la Escala
z IMM.
Deslizamientos NO - - -
BAJA: Está en el
Zona oriente yr> po po 3 BALA: Daños a algunas
Volcánica po estructuras del
del terreno afectación por registrados en CONecto
explosión Volcán tiempos históricos Lai
de San Vicente
ja . : BAJA: No hay
Inundaciones y Zona poniente BALAS Pomble sa ¡Cacawatiós: estructuras del
Lluvias Inténsas sI el terrano desbordamiento | años durante eventos proyecto en zonas
del río Jiboa extremos
inundables
e pies de Moñ BAJA: la planta MEDIA: Acceso no
Inseguridad S y $e contará con medidas autorizado, robo o
Comunidades identificaron a .
de seguridad vandalismo.
cercanas.
Incendio Linderos de los | BAJA: Incendios BAJA: Anual BAJA: No se preveen
terrenos controlados daños

Contaminación

Fuente: Elaboración Eco Ingenieros, S.A de C.V, Enero 2015.

Febrero de 2015

1-28
EsIA Proyecto Providencia Solar 1

1X.4  [DENTIFI VALORACIÓN

Para la identificación y determinación de las actividades que presentan riesgo o amenazas
para la salud de la población y/o a la estructura de los ecosistemas, así como para la
identificación de los materiales o sustancias peligrosas que pudiesen ser utilizadas en las
actividades, se hace necesario apoyarse en la definición de las diferentes Etapas del
Proyecto.

Atendiendo al origen o causa, los riesgos se pueden clasificar en:

+ Riesgos Naturales: Son los riesgos que tienen su origen en fenómenos naturales.
Dado su origen, la presencia de esta clase de riesgos está condicionada por las
características geográficas y particulares de la región.

+ Riesgos Tecnológicos: Son los riesgos de las acciones o actividades humanas que
están derivados por el desarrollo tecnológico y la aplicación y uso significativo de
las tecnologías.

1X.4.1 Riesgos durante la Etapa de Construcción e Instalaciones de equipo

A continuación en tabla IX-6 se enuncian los principales riesgos durante la etapa de
construcción, así como las principales características de las instalaciones y equipo que
posee la planta para desarrollar sus actividades productivas.

TABLA IX-6 ACTIVIDADES DE OBRAS CIVILES E INSTALACIONES
DESCRIPCIÓN

La construcción y diseño de la planta de generación de energia eléctrica a partir de
Energía Solar, puede dividirse en:

1. Preparación del Sitio (Incluye limpieza, movimientos de tierra, compactaciones,

cimentaciones).

2. Instalaciones Temporales y caminos de tierra internos.

3. Instalación de Paneles Solares.

4. Instalación de Inversores/Transformadores y Subestación.

5.

6.

¿
:
=

Instalaciones Eléctricas, línea de transmisión y conexión a red.
Obra Civiles en General,
Fuente: eco ingenieros, S.A. de C.V., enero 2014

La cantidad de carga personal prevista para el montaje y puesta en marcha es de 270
personas en momentos pico coincidiendo con los trabajos de Obra Civil, montaje de
seguidores y placa así como conexión de Baja Tensión a la vez. En resumen la Etapa de
Construcción e Instalaciones comprende la construcción de obras civiles así como las
instalaciones mencionadas en la tabla anterior. Los riesgos y contingencias que habrá
durante esta actividad serán:

+ Posibles enfermedades respiratorias por la cantidad de polvo que levantará la
ejecución de dicha actividad. Para esto se colocará lámina en el perímetro del
terreno y se regará periódicamente para mitigar el polvo y no afectar a los
trabajadores y vecinos de la zona.

Febrero de 2015 1-29

00000161
EsIA Proyecto Providencia Solar 1

+ Los trabajadores pueden sufrir golpes y accidentes en sus actividades normales.
Para esto se les brindará su equipo de protección adecuado para las labores.

+ En esta etapa se deberán proteger las instalaciones provisionales de obra tales
como instalaciones eléctricas que podrían sufrir contactos eléctricos, cortocircuitos
y sobre-intensidades que pudiesen provocar algún conato de incendio.

+ Contaminar con basura y desechos sólidos generados por los trabajadores. En la

construcción se contará con basureros y baños portátiles alquilados que serán

evacuados periódicamente para no afectar los suelos y evitar enfermedades.

1X.4.2 Riesgos durante la Etapa de Funcionamiento
El proceso productivo, comprende las siguientes actividades productivas principales en
tabla IX-7.

TABLA IX-7 ACTIVIDADES DE FUNCIONAMIENTO
DESCRIPCIÓN

VOLÚMEN/
CANTIDAD

Sistema de Generación de Energía:

«Sistema de generación, formado por módulos fotovoltaicos montados

sobre estructura de seguimiento

«Estructura de seguimiento horizontal a un eje

«Instalación eléctrica en Baja Tensión

«Conjunto de Inversores DC/AC por una potencia total nominal de 60

MW.

Instalación mecánica

+Instalación Eléctrica en Media Tensión

+Cabinas eléctricas de protección previas al punto de conexión.

«Subestación Elevadora de 23 a 115 kV.

«Sistema (SCADA) de monitorización y control

«Sistemas Auxiliares: Alumbrado, Seguridad y vigilancia

2. Distribución de Energía a la Red: Esta energía será vendida en un 100% a
la red.

*Línea Eléctrica hasta el punto de conexión.

Fuente: eco ingenieros, S.A. de C.V., enero 2014

100% a la red

Durante la etapa de funcionamiento la mayor parte de riesgos podrían presentarse por
cortocircuitos y sobre-intensidades que pudiesen provocar algún conato de incendio.
Debido al mal manejo del equipo, al igual que con muchos equipos electrónicos y
electrodomésticos modernos, los paneles colectores solares tienen componentes y
sistemas que pueden fallar. Esto incluye interruptores, fusibles y cableado. Si alguna de
estas piezas falla, estas serán remplazadas rápidamente con nuevas piezas que coincidan
con los estándares del panel y sus requerimientos para que no se generen daños que
podrían incluir descargas eléctricas e incendios.

Otro punto importante es el riesgo para los equipos instalados (inversores, paneles,
cables, entre otros equipos), por la ocurrencia del acceso no autorizado, robo o
vandalismo, que pueden provocar enormes costos debido a la reparación o sustitución del

Febrero de 2015 1-30
ESIA Proyecto Providencia Solar 1

equipo dañado, así como el costo asociado a la perdida de producción como consecuencia
de estas incidencias.

1X.4.3 Identificación de materiales y sustancias peligrosas

No se tiene prevista la generación de ningún tipo de residuo o sustancias peligrosas. A
excepción de residuos aceitosos u otros, en pequeñas cantidades, que podrían llegar a
utilizarse para mantenimiento de las instalaciones tales como la Subestación, y que se
generarían durante la Etapa de funcionamiento de la Planta, como se muestra en tabla IX-
8.

TABLA IX-8 MATERIALES Y SUSTANCIAS PELIGROSAS
rocno

Envases y materiales Reparaciones, operaciones de
contaminados, aceite acondicionamiento y mantenimiento Riesgos a la salud por contaminación
usado, filtros, baterías de maquinaria, instalaciones y de suelos y afluentes
usadas. equipos.
Disposición final de paneles u otras
Piezas de Paneles Solares partes de los mismos, provenientes de
reparaciones,

Riesgos a la salud por contaminación
de suelos y afluentes

Riesgos a la salud por contaminación
de suelos y afluentes

Riesgos a la salud por contaminación
de suelos y afluentes

Fecales y pluviales. Fosa Séptica y Pozo de Infiltración

Aceite dieléctrico Transformador en subestación

Fuente: eco ingenieros, S.A. de C.V., enero 2015
1X.4.4 EVALUACIÓN DE RIESGOS
Cualquier proceso de evaluación de riesgos se compone de las siguientes etapas,
determinación del riesgo y estimación del mismo. A la hora de evaluar los riesgos
existentes en una zona, se deben considerar dos parámetros básicos:
a) Magnitud o Severidad, o posible intensidad de las consecuencias del acaecimiento
del mismo.

b) Probabilidad, o grado de certidumbre de que el siniestro se produzca.

Cuantitativamente el nivel de riesgo se estimará por medio de un índice que combina el
grado de probabilidad de un suceso y los daños que puede producir, expresándose de la
siguiente forma:

INDICE DE RIESGO (IR)= Índice de probabilidad (1P) X Índice de daños previsibles (1D)

En la tabla IX-9 se presenta la valoración a utilizar y en la tabla IX-10 el nivel de riesgo.

Febrero de 2015 1-31

00000162
ESIA Proyecto Providencia Solar 1

TABLA IX-9 VALORACIÓN DE ÍNDICES DE PROBABILIDAD Y DAÑO
INDICE DE PROBABILIDAD ÑOS
O- Inexistente 0- Sin daños
2- Sin constancia o saber que haya ocurrido 1- Pequeños daños materiales
3- Un suceso cada varios años 2- Pequeños daños materiales y alg
5- Grandes daños materiales o numerosas personas
afectadas
[ 10- Grandes daños materiales o víctimas mortales
Fuente: Elaboración Eco Ingenieros, S.A de C.V, Enero 2014.

4-Uno o más sucesos al año

TABLA IX-10 NIVEL DE RIESGOS

Mayor o igual a 20
Entre 10 y 15
Entre 6y8

BAJO Menor o igual a 4

e Clasificación MUY ALTO (Extrema prioridad): indica que se deben realizar acciones de
prevención inmediatas para disminuir la probabilidad de ocurrencia del evento e
implementar planes de contingencia para disminuir las consecuencias o el impacto
que pueda causar dicho evento.

e Clasificación ALTO (Alta prioridad): indica que se deben realizar acciones de
prevención a corto plazo para disminuir la probabilidad de ocurrencia del evento e
implementar planes de contingencia para disminuir las consecuencias o el impacto
que pueda causar dicho evento.

+ Clasificación MODERADO (Prioridad necesaria): indica que se deben realizar acciones a
mediano plazo para disminuir la probabilidad de ocurrencia del evento e implementar
planes de contingencia para disminuir las consecuencias o el impacto que pueda
causar dicho evento.

+ Clasificación BAJA (Baja prioridad): indica que el nivel de riesgo es aceptable
actualmente.

Solamente se evalúan las amenazas identificadas como existentes en el sitio del terreno
en la tabla 1X-11.

Febrero de 2015 1-32
TOUNUID0I

AI)

EXI S107 Ap 0194Q9Y4

"sauOp)e/exsul sej ap onuap
soy2asap so] ap ofauew ap ewe1Bo1d Un UPI9INAISUO)
ej ejdwajyuo) opalod ¡9 'soyep soyanmbad

"sauope¡esul sej e Á pepardo1d
ej e oyep un esas: Bas as 'so9¡do¡ouJa1 so| Á sajesmieu
souawouay Jod soBsa soj ap elBiauis ej Jod
exngnd pnjes Á pepundas ej e uonoaje J9qey apand

*osaas jap sandsap
sauopeje1su; sej ap sojed opuedonoJd “sauopejejsur
se e Á pepaidoid ej e oyep un ensigas as

"¡O/JUO)
ap oyen) ja ua anb seu “o1aAo1d ja ua ¡euosuad ap
epuauewsad Áey ou 'sooiusis sozuaaa Jeyodos eJed
sejo|1d a4gos sepeyas¡p uOoS Seini9n1159 Se] "osaons
(op sandsap sauopejexsu sej ap soJed opuesonoJd
“sauopejejsu; se; e Á pepaido1d ej e oyep un esjsiBas
35 'adUaIQUe ojpaw ¡e oyep “seduygja segueosap
*soppuadu, opuedoao1d “soodo¡0uda1 so] Á saje/mieu
souawpua, Jod soBsaja so¡ ap ejdiaujs ej Jod
esuqnd pnies Á peptanBas ej e upnoaje 1aqey apand

*uppepunur a1gisod ap eaJe ja ua uOpejejsu!
eno n sajaued upJeje35u! as ou sand oyep uejadsa as
ON “eoQuf Oj [ap sejio e OuauJaz jop ajuajuod euoz

(SONVA) VIDNINIISNO)- VAVDIAV NOIDIIS

"sO1J0 N SauopeJedas "Sesasauop
sopepinne  »p  sajyuajuanoid
sOyIasop ap epensapeu!
u9pisodsip eun Jod Juno apand
¡euopesado epuajadxa ej uy

*o|pnysa ap euoz e ua
Opipaans Jaqey ap epuejsuo) uls

“BUIN P| OUJO) SOUAWQUIJ
9p  epuappu 2 “esojAn|
exoda ej ajuemp soue SoueA
epez osas un souaw oj Jod
3P Ppuajnzo ap ¡e1o1sI4 a75iXx3

*u341mo
Is aquawjenzuaaa sopipuaje uos
*¡o14JuO) ns ejed sauo¡9)e uo]
35 OU O SOPez/¡eue uOSs OU soJUaAO
50353 ap enuaJnzo e “¡euopesado
epualadxa e] U] "sauo!DeJe1suy sel
DP EPIA e] Ud z9n eun JL11noo apand

"eSoJAn |
exoda ej ajuemp soye solen
epes osas un souaw oj Jod
ap Prualnzo ap ¡euorsIy a75ix3

(avanavaovd) SOLNIAI 30 VIINIUHNIO

sepuersns
ueduazuos anb
soyrasap  Jod
uopeuJueJuo)

soAes
Seooja

sOUaLQUA.
SeJUaWuJOL dió

saueseJny
sajenpualoj
seln1

eJo1L ap
SOJUAWNON
*soJOWa1Ja

SOD|uUSIS

eoqur
ojy  apioqsaQ

0931 30 SYSNYI | ODSIH 30 SYSNVI

sOJUaJUIAoJA |

N 930 "VS SOY3INIDNI ODA *OPeJoqel3

Tuv10S VIONIQINAO:

"N930 "WS YWIOS
30994044
be VION3QIAOHA

Tejos PLUSpinosd OJ99A044 VIS]

00000163
vE-XI

STO7 DP 0194994

]

OUNMad
ii ME

“SIOZ 01943 "AD AP V'S 'SO19/UIBU] 093 UD/D0JOQO|3 21UING

*sa¡e1193ew soyep soyanbad

sa/e1a1eW soyep soyanbad

"0s33ns
¡Pp sandsap sauopeje1su, sej ap sosed opuenonold
*“sauopejexsu, sej e Á pepaidoid ej e oyep un
easidos as "sounnan so| e upneaje uls Á ¡euosiad ¡ap
uPpeEn3eaa ujs OLBuaos3 “aquajque opaw ¡e Oyep
*sauoisojdxa 'soipuadu/ opueoaold 'sooSpjouar
so¡ Á soje4meu souawuay sod soBsa1 so] ap el8saurs

*JOPeuIJO¡SUEN [9p 091199/91p aU2De Ap SAWEJap
ejed upnualuo) ap selmnise ap uQpInAsuo)
ej ejdwamwoz omaloid ja 'soyep soyanbad

pepundas ap eua1sis Á epauujad
uo) psezuos o13ÁoJd |3 “ajua/que ojpaw ¡e oyep
'so¡puadul 'soyn31190110) Opuexonold 'so8sajs so] ap
e81auys ej 10d eygnd pnjes Á pepjungas ej e upnoaje
'SPIDU! SEJ59 AP PUINIISUO) QUO)
uopanpold ap epipiad ey e openose 0150) ¡a ouwo)
¡se “opeyep odinba ¡op upimpasas o uopejeday

N'930 'V'S SOYIINIDNI ODA *OPeioqela

"SOJOUIW SOPepIlIgap O
$aJOJ19 UO) 'euwa¡qoid ja JamJOsaJ
esjed sepenape  sauop9n1suj

*SaJOU2 SIPPPIIIgap O
$3/0J13 107 “ewa¡qold ja Janjosas
eled  sepenope  sauopp9nasul

SO|N2JYIA
10d saquapipoy

*saJ0u3u SopepIIqap

uo) “ewajqold
9 JamosaJ ejed  sependape
SauO/9INAISU) “SOWONR|eISul sel
IP LPIN e] US 29A PUN ALLINIO APINA

o sao
"so¡puadul

“OYndIPOYO)

“U3JImo
15 ajuaWwjenuans sopipuaje OS
*¡OJIUOJ NS BJed SaUONIe UeWOz
as 0u O SOPe21¡eue uoS ou sOJUana
50159 ap epuamoo ej “¡euopesado
?rualadxa e] 43 "sauopejejsul sel
AP PPIA e] U zan 2UN JLLINIO APANd

*saJOuau Sapep!1Iqap O
saJoJJa O) “ewaqold ¡a Janosal
eled  sepensape sauoponasul
-opendape pepinSas ap eu1sis

SWAD ISI
(aVanWavB0ud) SOLNIAZ 30 VIINIYINIO. O9S3IW 30 SYSNVI

TUVIOS VIZNIQIAOUA  :0199Á014

[osado1d
3p 0 sexueJaw
sej¡ey) euuaxsis ap
sejjey  (souewny
sajoJo) upnesado
> SaJUappoy

sopeuopuazul
pepindasul

soueyues soBsaly

WWINI9 | O9SI
ODSAW 30 SYSNVI|30 Odil

"NI 30 VS UVIOS “es
VION3QIAOYA Bdurz

TAeJos, PDUAPIAOI4 O99A014 VI53
EsIA Proyecto Providencia Solar 1

Como se observa en la tabla todos los riesgos del proyecto son del tipo bajo, considerando
la zona del proyecto, entorno agropecuario, tecnología y diseño que considera las
amenazas existentes.

1X.5. MEDIDAS ESTRUCTURALES DE RIESGO A INCLUIR EN EL PMA

El principal riesgo identificado en el terreno que pudiese afectar al personal es el de
inundación por desbordamiento del río Jiboa en el poniente del mismo o inundación por la
quebrada Las Micas, aunque esta última solo tiene un tirante de 0.91m. Se incluye en el
PMA la adecuada señalización de la zona de riesgo, la cual será evitada durante
condiciones climáticas adversas, es decir, durante lluvias o alertas por lluvias.

1X.6 PLAN INSTITUCI L DE PREVENCIÓN Y CONTINGENCIA

1X.6.1 Introducción

El Plan de Prevención y Contingencia (PIPC) es creado para ayudar a las empresas a
determinar la respuesta que se dará ante la ocurrencia de eventos identificados como
riesgosos para ambiente o la población en caso de presentarse.

Dicho Plan no deberá verse como una medida aislada, sino, como una parte integral e
inicial de una serie de actividades comprendidas dentro de un proceso de mejora
continua, a manera de un sistema de gestión ambiental que la empresa debe de asumir.

1X.6.2 Detalle del Contenido del PIPC

Dentro del Plan de Prevención y Contingencia se encuentran todas aquellas medidas o
acciones que habrá que tomar en caso que ocurra un evento cuyas consecuencias sean
perjudiciales para el ambiente y la salud humana. Estas medidas estarán dirigidas a
reducir, compensar y disminuir las consecuencias.

El resumen de actuaciones por riesgos tiene como objeto definir las acciones que
necesiten o requieran ser implementadas, para lograr reducir los riesgos identificados. En
la siguiente tabla IX-12 se detalla un resumen de las actuaciones por riesgos moderados a
muy altos, definiendo las acciones a implementar para reducir los mismos.

00000164
SIO7 019194

-03s91 ¡op uptomnqrag Á soAmI m1quos u9ro0a101g Ap vado: PANVULION y

*uQNeJedas ap SeInueIsip
saUOISU3DIQOS LAUOI UPIIAOIH e] ¡enuajodinba
ewalsis ja aÁnpu anb “BUISTUT UOISISIOJa op
BUS e11an e exsond ap euwals!s “saJopenuap
“sejopeides sejund ap euwasis ¡9 2Ánpul
anb 'soAes esuos BUJ31xa UPpIaJO. y

:sOpeje1sul uornajold ap sonisodsip Jeujpsoo:

esed u9naa1o1d ap Seuoz uduyap anb *,SOEZ9
N3-INN P| 00) sajeuop)eusazul seuou Jeotidy “Y

soAe1 Á
Se21119p/9 SequauoL

"SE2NIPIS9 SEAL) DP UQE |NUnoe Jenna
esed sauo/eJeJsul sej ap sean e exssand 2153

0)

"eJue[d e] US eo/g9/OJOD19W UPNDEIS3 eoJun eun
PIeJe15ul as “seDr8o/OJ03JA SOUONIPUO) Se] ap
apuadap ej8yaua ap upronpold ey anb opeg

*oJdpp/UNW [AP OO) ¡Se ¡puopeu oJ10111191
19 a1qos exaje ap sajonju So] ap UPINeoJunuo)

"sau0p)e/e15u| Sej ua sepuaBrawa
ap uppuaje Á  uppeneaa  “epuaduuo)
ap URId “7 "a/QeIoney ess ou euuIp 19 anb odwan ¡a
AJUIMP OJUAJJUIJUEW ap sauopeJado Jeyaz “1

SauReJny
- Sa/e/DuaJior SejAn|1

"SOYep JeuJWa19p ejed "319 soj1osanoe "sodinba
'SOUOPe|exsul Sej ap UQIsIMay “Z “sauonejesul
se ua sepuadiawa ap uppuaje Á sozowaJJar
ap esne> Jod u9nenseas “enuaBunuo) ap UeId “1

Peral
ap SOJUAWIAON
'sOJOWIJJIL

*OJdI>IUNLA [SP OWOD Se [PUONEU OJO HAIAY
19 a1qos euaje ap sajamu soj ap UpresJunuo)

“BJUeId e] ua e9/89/0J10919u UPEIs9 eoJun eun
PeJeJ5ul as "seoiBo/oJO919 SALONIPUO) SE] ap
apuadap esByaua ap upinanpold ej anb opeg
¡UNUI [ap OLO) ¡Se ¡euop9eu 0J10111191
19 a1qos euaje ap sajanju so] ap UPNeaJunWo)
“eJue¡d e] US eo/go/OJO919U UDIDeIS9 eoJun eun
PIe|e15ul as 'Se0/8o/OJO2IDU SALOPIPUO) Se] ap
apuadap ej84aua ap upionpold ej anb opeg

*OJdIDIUNUA [AP OUUO) ¡Se [euopeu 01011491
18 a1qos exaje ap sajamu so| ap UPpeoJunuo)

sauopeje15ul sej ua sepuadiawo
ap uopuawe A  uppenea  “epuadunuo)
ap UeId "7 “a|QRIOAey Bas ou eujo ja anb odwan ja
AJUEIMp OJUAJUNUAJUE ap SauOpeJado JeMaz "1

sejan¡¡ sod senge
>p u9penunay

souopeje1su! sej ua sepuadiawa
ap uppuale Á  uppenen  “epuadunuos
ap UeId “2 “a|qeJoAej eas ou eo ja anb odwan ja
aJUEIMp OJUA/UNUAJUeWI ap sauopejado Jen3 “1

ende ap
Sepjuaae O seppaj)

SV)141D3453

OOVANINOIIY TOYLNO) 30 ODOLIN O9sam 30 SYSnv)

SINOIDVANINOIJY A SOUWIVLSNI TOYLNOI 30 SOCOLZIN ZT-XI VIBVL

T Je¡0s PHUSPIAOIH OJI3A044 YIS3

LE-XI $107 019494

"STOZ 01943 A) 3P VS SOJ9/UIBU 023 UQIDOIOGD|3 :33UINJ

aJa1nbaj 0] 058) 19 15 0UJaIXa OÁOde ap PNip!os
A epuaBiawa ej ap ¡onuo) “ofeqes ap sease sej ap
uOenseaa '“sepeBiig Sej dp Jeuonse “eyaje ap zon
E] Jep oo) saje] sajuauniad sauonde sej usulise
35 3puop uQNen ea 3p uejd un uo) Jequo)
“7 'soppuadu, enuo) sepesiq uo» Á pepiinBas
aP PALO) UN LO) JEJUO) POP esaldua e] “1

*pepiundas ap seuoz ua saJoJunxa UPIeJoJo) as

"sompuBewonnaja
sosedsip Á  sajenuasayp  “sajojzdnuajur
sajua¡puodsa410) so] ajuepaw sapepisuajuj
-21GOS Á SOYNIIDOLO)  'SOMIVALO SONDEO)
e4uoz sepidazold seas  sauoe[e1suj

so|puadu|
“SONMINOIO)

"soso43 19d Sa/e1191eu JaudJUO)
uepand anb sojo n sajaued ap sajualuanoid
sayed ap '“epensape ¡euy uopusodsip Á alepnay
“z “sodimba so| ap ojuajuuauey Á ajuaiquy
OIPAIN |9p upnsag “peuopednag pepiindas A
pn¡es ap soyadse a4qos ajuezsuo) upeyoede) “1

“od 3153 ap sajuapinul

Jeuno esed opeuaiua Á opeypedes ¡euosiad
*ejue¡d ey ua u9)!¡ea4 as anb sauonejado sawesnap Ásedny

sej esed sopepuauwoa ¡euosiad uplvajoJd

op sodimba uo) uequan sopeajdwa so7

“(onmawja
9%00T [9 ejoJjuO) as “sejeweo DE E SZ ap ¡2107
un aqua anb ewuoj ap 'siw 00s Á se anua) 0qo, “afe1oqes
aduexje o31e, Ánw Á uopnjosas eye ap seojuiga 'SOM|PPULA soy
SeJeWe) “oLJaxa Opejen un ua ajua1sisuo)
pepiunBas ap eluajsis un uo) piejuo) 3s

"29 PJ/e0514 NUVIA
“esuajoQ 9P OLDISIUIN “soJaquog “efoy zm)
“3Nd pepungas ap sodian) so| ap sauopenye sej
3||PISP 35 IPUPA "SOMPPULA SONE IP epuaBrawo
ap uejd un “sepuaduyuo) ap uejd ¡e sesBayuy “1

*soso1Bnad so/e1193eW 19u31uo)
uepand anb sojo n sajgupd ap sazuajuanoid
saued ap 'epenzape ¡euy upnisodsip Á afeppay
“Z "sodimba so| ap oJua/uuazue Á amuaquiy
OIPAWN ¡ap upnsog “euopedng pepingas A
Pnjes ap sozadse a4qos ajuejsuo) uppeyede) "1

seso1Bad
sepuexsns ueguazuo)
anb soy2asap
10d  uQpeuuejuo)

"seno n
OjJuawuaqueW “souopejJedas ap sayuajuanod €
soyoasap ap ¡euy uopisodsip e] ap ¡ouo)

SVI14D34S3
ODS3lY 30 SYSAVI

OOVANINOIIY TOYLNO) 30 OOLIN OQVIVISNITOYLNOI 30 OGOLIMN

T ¿eS PLUAPIAOIJ 01934014 VIS]

00000165
ESIA Proyecto Providencia Solar 1

1X.6.3 Plan Institucional de Prevención y Contingencias

El presente Plan de Prevención y Contingencia consta de los siguientes planes
fundamentales e integrados:

a)
b)

c)
d)
e)

1

Plan General de Emergencias.

Plan de Respuesta ante eventos naturales (inundaciones, sismos, vientos fuertes,
tormentas eléctricas y rayos).

Plan de Respuesta ante eventos de origen antrópico.

Plan de Respuesta ante incendios.

Plan de Evacuación.

Plan de Comunicaciones.

El Plan de Prevención y Contingencia debe estar en vigencia en toda la planta. La
actualización del mismo debe ser realizada cada año, o en períodos menores a un año,
para responder a situaciones de cambios dentro de la planta o a posibles situaciones de
emergencia que se presenten o se prevea puedan presentarse.

1X.6.3.1 Plan General de Emergencias

A continuación se describen diferentes tipos de emergencias:

Emergencias de Carácter Leve o Menor: Solucionable por los empleados de la
Planta, Esta emergencia no incide en las operaciones o en la seguridad integral.
Ejemplo de este tipo de emergencia puede ser caídas, sin consecuencia de
incapacidad en la persona; cortaduras leves; raspones; pequeños cortocircuitos, en
general son incidentes que pueden dar indicios de un problema potencial mayor.
No necesita ser identificada con un código de emergencia, aunque amerita ser
investigado y reportado para contrarrestar la causa que lo originó o si es repetitivo.

Emergencia de Carácter Serio: Solucionable por los empleados incluyendo la
intervención de la Gerencia General. Puede influir en las operaciones y la
seguridad integral de la Planta. Ejemplo de este tipo puede ser una caída con
pérdida de la conciencia de la persona, desmayos, cortaduras o heridas que deben
ser atendidas, problemas o desperfectos en equipo que paren la producción
durante una o varias horas; en general son aquellas emergencias que ocasionan
una incapacidad temporal en la persona o producen paros de una parte de la
Planta sin que se detenga la totalidad de las operaciones; las cuales deben ser
atendidas de inmediato. Deben ser codificadas con una señal predefinida de
emergencia por parte de la Planta y reportada de inmediato a la persona de más

Febrero 2
EsIA Proyecto Providencia Solar 1

alto rango que se encuentre en la Planta en ese momento. La causa deberá ser
identificada y eliminada de inmediato.

+ Emergencias de Carácter Grave: Requiere la participación de los empleados
incluyendo la intervención de la oficina central. Su influencia puede ser seria y
trascendente en las operaciones y la seguridad integral dentro de la Planta. Son
ejemplos de estos: accidentes de trabajo que ocasionen la pérdida de la vida o de
algunas partes del cuerpo, pérdida de la conciencia, intoxicación por inhalación de
productos tóxicos, conatos de incendio; inundación en algunos sectores de la
Planta; condiciones que causen daños mayores en los equipos no reparables de
inmediato, pueden ocasionar un paro total de las operaciones en la Planta.

+ Emergencia de Carácter Catastrófico: La solución requiere la participación de todo
el personal de la Planta y de la coordinación Central del Gerente General; con
llamado de alerta y auxilio a instituciones de socorro fuera de la planta,
establecidos en procedimientos específicos desarrollados por la Planta. Su
influencia es marcadamente significativa en las operaciones y la seguridad integral.
Son por ejemplo situaciones en que varias personas son afectadas por
quemaduras; heridas o cortaduras; inhalaciones de gases tóxicos, o situaciones
como inundación de una gran parte de la planta; incendios en las instalaciones;
terremotos; pueden ser extensibles a áreas fuera de la Planta. Requieren de un
procedimiento de evacuación; las cuales provocan paro generalizado de la Planta y
pueden ocasionar pérdidas de estructura, equipos, materiales. Las señales y
alarmas para comunicar los casos de emergencia de carácter catastrófico, deben
ser del conocimiento de todo el personal y visitantes de la Planta y deben ser
definidas en procedimientos específicos.

La toma de decisiones de carácter grave y catastrófico en “Providencia Solar 1”, estarán a
cargo de:

1”. Gerente General o el encargado de la planta, en su ausencia se seguirá el orden de
precedencia a continuación:

2*. Jefe de Planta o auxiliar del encargado de la planta

3". El encargado de vigilancia

A continuación se presentan un listado de requerimientos, los cuales deben ser obtenidos
por el personal en la planta:

a) Directorio telefónico de emergencias de los encargados del Comité y entidades o
instituciones de servicio de emergencias, debidamente listadas.

b) Plano de ubicación de equipos contra incendio debidamente actualizado
(extintores, alarmas y sistemas de seguridad), del cual deberán ser entregadas
copias a las entidades que el Comité considere conveniente y que puedan
presentar apoyo en caso de emergencia.

Febrero 2015 | 1x-39

00000166
EsIA Proyecto Providencia Solar 1

c)

d)

e)

8)
h)

Planos de ubicación de los equipos de protección personal a ser utilizados en caso
de emergencia (mascarillas, guantes, botas, trajes etc.)

Procedimientos y equipo para la comunicación interna, para atender emergencias,
tales como estaciones de radio portátiles, megáfonos, altavoces, alarmas sonoras o
visuales etc.

Procedimientos y equipo para comunicación y solicitud de ayuda externa.
Procedimientos para el manejo adecuado y contacto con los medios de
comunicación masiva y/o institución de gobierno. En esta área será necesario
estructurar la cadena de comunicación que se establecerá desde la planta donde
ocurre el accidente hasta llegar a la Gerencia de “Providencia Solar 1”.

Además será necesario definir un plan de comunicación con familiares de los
empleados que puedan ser afectados.

Definición de un formato para llevarse registro detallado de los hechos
contingenciales desarrollados y las medidas adoptadas para solventar una
emergencia.

El siguiente orden de operaciones de emergencia se propone para las clasificadas como
graves y catastróficas. Es de notar que los pasos podrán ser omitidos, dependiendo del
estado de la situación:

a)

b)

c)

d)
e)

f)

Conocimiento exacto por el encargado de la planta de la situación que se esté
desarrollando (o se haya desarrollado) en el momento de la emergencia, por la
exposición de los hechos conocidos.

Definición preliminar por parte del encargado designado del progreso negativo o
perjudicial de la emergencia.

Discusión de los posibles cursos de acción (procedimientos pre-establecidos) a
seguir para la solución de la emergencia, analizando las ventajas y desventajas de
cada uno de ellos y llevar a cabo el más factible.

Decisión del encargado designado y órdenes del mismo.

Transmisión de órdenes a todo el personal o al que corresponda dependiendo de
las decisiones.

Ejecución y control de las órdenes giradas.

En caso de no existir el tiempo para seguir el orden de operaciones establecido, el
encargado de la planta podrá variar la secuencia y alcance de las operaciones de
emergencia establecidas en el presente plan de emergencia de acuerdo con lo que se
considere más adecuado al momento, dejando constancia escrita de las variaciones
realizadas.

1X.6.3.2 Plan de respuesta a eventos naturales

Del el análisis de riesgos se prevén amenazas naturales tales como inundación, vientos
fuertes, sismos, lluvias torrenciales y tormentas eléctricas o rayos, los cuales pueden
provocar afección a la seguridad y salud pública por la sinergia de los riesgos por

Febrero 2015 1-40
EsIA Proyecto Providencia Solar 1

fenómenos naturales y de carácter tecnológico, provocando daños al medio ambiente y a
la propiedad e instalaciones, pudiendo así mismo en paros en la producción de la planta
después del suceso.

+ Medidas Preventivas

a) Empleo de la estación meteorológica: Se instalará una única estación
meteorológica, la cual al mismo tiempo servirá para monitorear en caso de algún
acontecimiento natural extremo.

b) Señalizar y mantener el área de protección para el Río Jiboa para evitar daños en la
infraestructura de la planta en caso de un evento adverso.

c) Tener instalaciones eléctricas protegidas contra contactos eléctricos,
cortocircuitos y sobre-intensidades mediante los correspondientes interruptores,
diferenciales y disparos electromagnéticos.

d) Conocer el mapa de las áreas de riesgo de la zona y mantener una comunicación
de los niveles de alerta sobre el territorio nacional así como del municipio de El
Rosario La Paz.

e) Identificar los lugares más seguros como áreas de reunión, rutas de evacuación y
puntos estratégicos de ubicación de equipo de seguridad, extintores, botiquín y
herramientas básicas.

f) Asegurar todos los objetos que se encuentran en áreas despejadas y que pueda
arrastrar el viento.

8) Conocimiento de los procedimientos de evacuación en caso de emergencias,
capacitación continua del personal, llevar a cabo simulacros.

*«* Lineamientos generales

Es importante mantener la calma en una emergencia, de tal forma que se desarrollen los
eventos en forma lógica y segura. El principal objetivo del Plan de Respuesta ante
fenómenos naturales deberá ser siempre, en caso de un fenómeno de grado de riesgo alto
a muy alto, evitar afección a la salud pública e incluso pérdidas humanas en caso de
presentarse un daño grave a las instalaciones; y si el fenómeno es moderado, aplicar todas
las medidas contingenciales necesarias para proteger a las instalaciones de sufrir un daño.

% Procedimientos generales a considerar en el caso de Fenómenos Naturales

a) Estar pendiente de las indicaciones de emergencia del comité de emergencia
nacional y demás instituciones de alerta.

b) Emitir una señal de alarma predefinida.

c) Establecer comunicación inmediata con los niveles de alerta sobre el territorio
nacional así como del municipio.Obedecer las indicaciones de los bomberos o
personal que pueda llegar a auxiliar ante la emergencia.

Febrero 2015 1-41

00000167
ESIA Proyecto Providencia Solar 1

d)

1
8)

h)

El responsable de la planta deberá procurar que el personal mantenga la calma
aún en los momentos más difíciles, y siga las instrucciones del encargado de frente
o área de trabajo tales como apagar todo equipo o máquina que esté utilizando en
ese momento y donde aplique (bodegas y oficinas administrativas) desconectar
equipos eléctricos, y en casos de gravedad seguir las indicaciones establecidas en
el Plan de Evacuación.

El personal estará informado de las zonas de mayor riesgo y por tanto deberá
alejarse inmediatamente de estas zonas o evitarlas durante la emergencia, tales
como riberas de río Jiboa en caso de inundaciones o lluvias torrenciales, área de
subestación en casos de tormentas eléctricas, estructuras que puedan colapsar en
caso de sismo, o en caso de vientos fuertes o tornados.

Realizar un conteo del personal permanente y eventual que se encuentre dentro
de la planta.

Después de la emergencia haya pasado dirigirse al punto de encuentro
predeterminado y no regresar al lugar siniestrado.

El Comité de Emergencia deberá localizar heridos, administrar primeros auxilios;
inspeccionar áreas, localizar fugas de aguas negras u otros, limpiar derrames de
substancias peligrosas, identificar fallas estructurales, cortocircuitos, líneas caídas
entre otros, y proceder a desconectar los servicios dañados.

1X.6.3.3 Plan de Respuesta ante Eventos Antrópicos

Medidas Preventivas

b)
c)

d)

Se contará con un “Sistema de Monitorización y Control de la Planta”, el cual
dispondrá un PC en planta conectado al bus de comunicaciones que une a todos
los inversores mediante una red RS485.En dicho PC se instalará el software de
control el cual recibirá los datos y controlará los distintos inversores en función de
sus Data Logger. Partiendo de la configuración de comunicaciones indicada, a
través de uno o varios routers, es posible acceder al servicio de tele
monitorización.

Se contará con un “Sistema de Seguridad” que consistirá en un vallado perimetral.
Se va a disponer de un Plan de Reciclaje y disposición final de desechos
provenientes de reparaciones y mantenimiento de la Planta (tales como
reparaciones de páneles solares, mantenimiento de subestación entre otros) que
puedan contener sustancias peligrosas o aceites.

Se deberá mantener al personal capacitado en materia de Seguridad industrial
para evitar accidentes laborales y errores humanos, así como el uso adecuado del
equipo de protección, y primeros auxilios, conocimiento y manejo del sistema de
“Monitorización y Control de Planta”, así como del “Sistema de Seguridad”.

Febrero 2015 1-42
ESIA Proyecto Providencia Solar 1

Lineamientos generales

El principal objetivo del Plan de Respuesta ante eventos antrópicos deberá ser siempre
evitar cualquier tipo de afección negativa a la salud pública de los habitantes y medio
ambiente de la zona de influencia inmediata al emplazamiento de la Planta. Así mismo
evitar daños a las instalaciones, provenientes de actos vandálicos, sabotaje o robo.

Procedimientos generales a considerar en el caso Riesgos Antrópicos

a) Emitir una señal de alarma predefinida, de tal forma que el encargado de la planta
active de información al personal.

b) Detallar las actuaciones de los cuerpos de seguridad PNC, Cruz Roja, Bomberos,
Ministerio de Defensa, MARN, Fiscalía en caso de ser necesarios etc.

c) Emitir una alerta temprana de acuerdo a lo que indiquen los reportes de
monitoreo que se tendrán gracias a la instalación de un “Sistema de
Monitorización y Control de Planta”, así como del “Sistema de Seguridad”.

d) Activación de situación de emergencia, el responsable de la planta se deberá
encargar de localizar heridos, administrar primeros auxilios; inspeccionar áreas,
localizar fugas, limpiar derrames de substancias peligrosas, identificar
cortocircuitos, áreas contaminadas por desechos. y puesta en marcha de las
medidas de mitigación pertinentes para cada caso.

i) Si se tiene que rescatar a alguien que está siendo electrocutado, tener cuidado de
no electrocutarse usted mismo. No debe de tener contacto con la persona a menos
que la fuente de electricidad se haya apagado o la víctima ya no esté conectada al
circuito.

1X.6.3.4 Plan de Respuesta ante Incendios

Este Plan tiene como propósito minimizar los riesgos al personal, a la propiedad o al
ambiente; delineando las principales acciones que se deben realizar al ocurrir un incendio
o una explosión.

+ Medidas Preventivas

A continuación se presenta una serie de parámetros, condiciones y medidas preventivas
que deben ser tomados en consideración para el desarrollo de un plan contra incendios.

a) Instalaciones eléctricas protegidas contra contactos eléctricos, cortocircuitos y
sobre-intensidades mediante los correspondientes interruptores, diferenciales y
disparos electromagnéticos.

b) Puesta a tierra de las instalaciones solares para evitar acumulación de cargas
estáticas.

c) Establecer áreas de refugios para el personal, definidas claramente en planos.

Febrero 2015 1-43

000001€8
EsIA Proyecto Providencia Solar 1

a)

e)

1

8)

h)

3)

Deberán revisarse las salidas y quedar debidamente demarcadas y visibles para
todo el personal. Todo obstáculo deberá ser retirado de las vías de evacuación
establecidas y todo el personal debe conocerlas.

El personal responsable de la evacuación deberá realizar simulacros y evaluar los
procedimientos establecidos y los tiempos de evacuación y asistencia a los
efectuados.

Debido a que la Planta Solar es un espacio abierto, la instalación de un sistema de
alarma deberá colocarse en puntos estratégicos y un sistema contra incendio y
colocación de extintores en áreas susceptibles como la subestación.
Entrenamiento de la Comisión ante Incendios y de Evacuación para utilizar
extinguidores, así como cualquier otro equipo de protección contra incendios
especial a utilizar.

Todas las indicaciones e instrucciones de los equipos contra incendios estarán
colocados en forma visible y en idioma castellano. Todo el personal de la empresa
deberá estar informado de las medidas preventivas y procedimientos contra
incendios; estas indicaciones estarán ubicadas en lugares visibles con la
información correspondiente a las áreas de riesgo, vías de evacuación y salidas de
emergencia.

Evitar cualquier recalentamiento que pudiera provocar un corto circuito, así como
desarrollar una ruta de revisión y hoja de registro de la maquinaria examinada, que
también deberá contener la hora de revisión y un apartado para observaciones
donde se indiquen los problemas encontrados.

La Comisión establecerá con todo el personal, el no mantener líquidos inflamables
en áreas donde pudieran provocar un incendio. Todo líquido inflamable que se
derrame debe ser secado rápidamente.

Conocimiento de la localización exacta de las cajas de corte a fin de cortar la
energía en caso de un incendio por causas eléctricas. El área en donde se
encuentran las cajas deberá estar libre de obstáculos considerando una zona de
aproximadamente 2 m2.

Lineamientos generales

Es obligación de todo el personal al servicio de la planta, conocer las normas de
seguridad contenidas en manuales, folletos, correos y otras publicaciones
elaboradas por Providencia Solar 1.

La planta contará dentro de sus instalaciones con extintores de incendios de
diferentes tipos, el personal que ha sido instruido respecto al manejo correcto de
estos, deberá velar por el buen uso y mantenimiento del equipo.

m) Es prohibitivo, obstruir las salidas de emergencias y de acceso a los equipos de

n)

extinción de incendios, con cualquier tipo de objetos.
Comunicar que se sancionará la persona que descargue un extintor sin razón
justificada.

Febrero

1x-44

EsIA Proyecto Providencia Solar 1

«%* Procedimientos generales a considerar en el caso de Incendios

Para efectos de este apartado se han considerado medidas y procedimientos que
posteriormente deberán ser revisados y depurados por la Comisión ante Incendios, y el
Comité de Emergencia y Seguridad Ambiental e Industrial.

Es importante mantener la calma en una emergencia, de tal forma que se desarrollen los
eventos en forma lógica y segura. El contener un incendio es de importancia primordial,
pero no a riesgo de la seguridad y salud del empleado. Al descubrir un incendio, se debe
seguir los siguientes pasos principales:

a) Emitir una señal de alarma predefinida, de tal forma que el personal actúe de
manera inmediata para desarrollar sus responsabilidades.

b) Atacar el fuego con los medios de extinción más próximos sin arriesgar su
integridad física. Esto es a través del uso de extintores y equipo de protección
personal como gafas y mascarillas. Esta etapa se debe desarrollar sólo en el caso
de contener el fuego desde su comienzo (conato de incendio).

Cc) Aviso de la situación de incendio con la mayor urgencia al encargado directo (Jefe
de Planta) indicando la situación y material que se está quemando, así como la
gravedad con que está ocurriendo el hecho.

d) En situaciones donde no se puede establecer control, se procederá a iniciar la
evacuación del personal de las instalaciones.

El Gerente de la planta ante Incendios en caso de un evento debe desarrollar las
siguientes actividades:

e) Identificar el carácter, el origen y el grado de extensión del incendio. Análisis
rápido para definir riesgos del material incendiado.

f) Detener el flujo de materiales que puedan causar que el incendio aumente o se
propague a otras áreas de las instalaciones.

g) Si el incendio es provocado por una instalación eléctrica; no se deberá arrojar agua
y de ser posible se desconectará la instalación eléctrica. Se debe utilizar el extintor
tipo Co ABC.

h) Si se trata de elementos de madera, plásticos, cartón, papel, etc. Se podrá arrojar
agua. Es recomendable utilizar extintores tipo A, AB o ABC.

i) Si el fuego es provocado por líquidos inflamables, no se deberá arrojar agua. Se
podrá utilizar extintores de tipo A, B o ABC.

1) Si el fuego hubiese llegado a tomar proporciones que requieran una ayuda
adicional, manténgase las precauciones adecuadas (llamar a los bomberos,
evacuar al personal de la zona, limitar su entrada sólo al personal autorizado).

k) Seguido de la notificación que todo está bajo control, el Coordinador del Comité de
Emergencia y Seguridad Ambiental e Industrial deberá inspeccionar las
instalaciones con miembros de distintas comisiones. Solamente después de

ds 00000169
EsIA Proyecto Providencia Solar 1

completarse esta inspección se permitirá a los empleados que regresen a sus
edificios o áreas de trabajo.

1) Los equipos utilizados durante una emergencia (extintores, mascarillas, guantes
etc.) deberán ser revisados, limpiados y puestos en condiciones de operación para
poder ser utilizados en otra eventualidad.

m) En caso de incendios forestales reportar inmediatamente a las autoridades

competentes y apoyar las acciones para el control de incendios

1X.6.3.5 Plan de Evacuación

El plan de evacuación responde a necesidad de trasladar a las personas, del sitio en que se
encuentra cuando ocurre una situación o evento que pone en peligro la salud o integridad
de la persona, hacia un lugar donde este riesgo sea menor. La evacuación será coordinada
por el Gerente de la planta, quienes podrán dirigir a las personas a evacuar, hasta un sitio
seguro en caso de un siniestro; debido a su conocimiento de las salidas de emergencia, las
rutas de evacuación o caminos habilitados para salir, zonas de seguridad etc.

*%+ Medidas Preventivas

Tendrá que definirse claramente a través de procedimientos elaborados por el Gerente de
la planta, en qué clase de situaciones de emergencia aplicará la evacuación de la planta,
así como si se realiza total o parcialmente, y bajo qué circunstancias se ordenará el
desalojo. En este punto es muy importante el rol de la comisión de comunicación al
interior de la planta.

La señalización adecuada de las vías de evacuación establecidas, y la frecuencia de las
inspecciones periódicas de estas vías a fin de que no existan obstrucciones en ellas,
deberán aparecen en los procedimientos de evacuación. Así también, la simulación de las
evacuaciones, y la corrección de los inconvenientes que puedan darse en el Plan de
Evacuación desarrollado; deberán estar documentados en los procedimientos de
evacuación.

«*%* Lineamientos generales

La Coordinación será realizada por el Gerente de la planta, la cual debe disponer de
personal designado para lograr cubrir o coordinar la evacuación, del personal atrapado o
accidentado dentro de la Planta. El personal tendrá la instrucción teórica y práctica
necesaria; de tal forma que conozcan perfectamente todas las instalaciones y los recursos
con que se cuenta, así como las técnicas y equipos necesarios claves para el rescate.

Febrero 20: 1-46

EsIA Proyecto Providencia Solar 1

% Procedimientos generales a considerar en el caso de Evacuación

a) Emitir una señal de alarma, para que todo el personal se mantengan en estado de
alerta para desarrollar sus responsabilidades.

b) La orden de evacuación será exclusiva del Gerente de la planta; correspondiendo a
al personal evacuar al personal que se encuentre en peligro (emergencias de
carácter grave; o para el rescate de personas lesionadas, heridas o en peligro:
emergencia de carácter serio).

c) La evacuación deberá efectuarse utilizando las salidas que están destinadas para
ello; los miembros de la Brigada de Evacuación orientarán la evacuación a través
del brigadista designado en cada zona en que se dividió la planta.

d) Todo el personal debe estar enterado de las rutas más próximas a través de
capacitación y simulacros como se dijo anteriormente.

e) La evacuación será parcial o total según lo amerite la situación y se realizará bajo la
notificación y coordinación de la Brigada de Evacuación.

f) Serán situaciones de emergencia que ameritan evacuación las siguientes:
incendios, explosiones, terremotos, inundaciones.

1X.6.3.6 Plan de Comunicaciones

El presente Plan de Comunicaciones cubre dos situaciones de relevancia en la planta: (a)
Desarrollo de la comunicación interna de la Planta ante una emergencia y (b) Desarrollo y
manejo de la información a ser comunicada hacia el exterior de planta durante o posterior
a una emergencia.

*% Plan de Comunicación Interno

La coordinación de la comunicación dentro de la planta se realizará por la el Gerente de la
planta y al exterior de la misma será coordinada por el Gerente de General. La Comisión
de Comunicaciones evaluará los datos que le proporcionen las demás comisiones.

El Gerente general será el encargado de recibir la información proveniente del Gerente de
la Planta y de distribuirla a los empleados, lo que asegurará la rapidez, fidelidad, veracidad
y exactitud de la información que será difundida al interior de la Planta.

En los casos de emergencia dentro de la Planta, la comunicación al momento de
percatarse de la misma debe ser fluida, desde la persona que se da cuenta que el evento
que se está desarrollando, hasta el encargado inmediato que le sucede en jerarquía

Febrero 2015 | 1X-47

00090170
EsIA Proyecto Providencia Solar 1

organizativa, que se encuentre más próximo al área donde se está desarrollando el
evento.

«+ Plan de Comunicación Externo

Este Plan es una herramienta que facilita el manejo de la información a distribuirse a la
Prensa e Instituciones competentes durante una emergencia; además, de dejar
establecido bajo que lineamientos se responderá a la definición de responsabilidades del
accidente o crisis ambiental, para dar una respuesta rápida de la crisis o accidente
ocurrido permitiendo tomar la iniciativa de informar a familiares de empleados afectados
o al Público en general, prensa e Instituciones involucradas. El plan de Comunicación
debe integrar los siguientes elementos:

a) Toma de iniciativa: Deberá responder a las siguientes interrogantes: ¿Cómo
respondería la planta si se tiene una crisis o incidente ambiental en una de sus
plantas hoy en día?. ¿Qué efectos causaría en su imagen como empresa?. ¿Está
actualmente preparado para asumir las responsabilidades y dar una respuesta ?.

b) Preparación para la Crisis: Debe de estar preparado en la forma en la cual se
presentará la información en caso de crisis; y bajo qué lineamientos se responderá
a la definición de responsabilidades del accidente o crisis ambiental, en cuanto a la
compensación de afectados, planes de corrección de la situación de crisis; a
manera de evitar especulaciones en los medios informativos.

€) Creación de un procedimiento de comunicación: Debe tenerse una definición de
los medios a través de los cuales se transmitirá la información en todas sus etapas:
observadores de los hechos ocurridos en la planta, evaluación e informe detallado
de los hechos, elaboración de la información que se dará a los medios de
comunicación. Deberá identificarse quién será el responsable de cada etapa y
quienes son las personas contacto idóneas en los medios de comunicación masiva
a quienes se les proporcionará la información.

d) Simulación de la crisis: Realizar simulaciones para tener una idea de cómo
funciona la estructura de comunicación actual, si existiese.

e) Mejora de los mecanismos de comunicación: Elaborar procedimientos para
adecuar o mejorar los mecanismos actuales de comunicación; los cuales estarán a
cargo de la Comisión de Comunicación.

ESIA Proyecto Providencia Solar 1

«+ Procedimientos generales a considerar en los Comunicados

Los mensajes deberán redactados en forma abierta y exacta para evitar especulaciones.
Además deben realizarse de manera rápida y veraz. El Encargado de Comunicaciones
designado en coordinación con el Gerente de General, fungirá como el vocero oficial para
los medios de comunicación masiva, instituciones involucradas y público en general, ante
los casos de emergencia, basándose en la información proporcionada por la Comisión de
Comunicación.

La información para elaborar los comunicados debe incluir como mínimo:

a) La descripción exacta de lo ocurrido, la determinación de las causas. Si se ha
detectado al momento del comunicado.

b) Deducción de la responsabilidad.

€) El compromiso de compensar a los afectados que han sufrido daño directo por la
emergencia será de acuerdo a la deducción de las responsabilidades.

d) La advertencia a la población del peligro, cuando sea necesario.

e) Las acciones realizadas para remediar la situación.

f) Las acciones realizadas o por realizar para prevenir la recurrencia.

1X.6.3.7 Procedimientos Después de la Emergencia

a) Documentar las causas de la emergencia.

b) Estudiar las causas de la emergencia, tanto con el personal encargado de las
operaciones de la planta, como con expertos y personal de otras instituciones
especializadas, para establecer un plan para evitar su recurrencia. ES
recomendable que estos resultados sean publicados para que la opinión pública
conozca del interés y compromiso de la Gerencia de la empresa el evitar este tipo
de situaciones.

c) Evaluar el desempeño del personal involucrado en el manejo de la situación y de la
información.

00090171

Febrero 2015 Dc49
EsIA Proyecto Providencia Solar 1

X PROGRAMA DE MANEJO AMBIENTAL

Una vez, establecidos los principales efectos ambientales que las acciones del proyecto
generarán sobre los factores ambientales, corresponde como siguiente paso definir el
conjunto de propuestas de medidas ambientales que serán tomadas para prevenir y/o
controlar los impactos, con el fin de mejorar y/o potenciar la compatibilidad de las
acciones con el medio ambiente.

El propietario o titular del proyecto es el responsable de ejecutar cada una de las medidas
propuestas, y dar el seguimiento respectivo en todas las etapas del proyecto. El Ministerio
del Medio Ambiente y Recursos Naturales, de acuerdo con la Ley del Medio Ambiente, es
la institución responsable de velar por la minimización de los impactos ambientales
negativos.

X.1 DETERMINACIÓN DE MEDIDAS

Las medidas propuestas, se presentan detallando en qué consiste, su objetivo, las
actuaciones específicas a desarrollar; costo y plazo de ejecución; así como también,
especificaciones técnicas, y otros datos adicionales que se consideren necesarios.

A continuación se plantean las medidas ambientales propuestas para los impactos
identificados como significativos para:

a) Etapa de construcción
b) Etapa de funcionamiento

TABLA X-1 MEDIDAS AMBIENTALES PROPUESTAS PARA LOS IMPACTOS IDENTIFICADOS
COMO SIGNIFICATIVOS PARA ETAPA DE CONSTRUCCION DE PROYECTO PROVIDENCIA
SOLAR

Generación de ruido, humo, vapores, Establecimiento de horarios de trabajo

Preventiva

polvo Programa de riego
Cambio en la calidad del suelo
Impactos sobre terrenos agrarios

Atenuación Recuperación de tierra orgánica

Impermeabilización de suelos

Manejo de excretas durante construcción
Calidad de agua superficial Construcción de 3 fosas sépticas
Calidad de agua subterránea Construcción de sistema separador agua-aceite
Manejo de escorrentía

Febrero 2015 X-1

00000172
ESIA Proyecto Providencia Solar 1

IMPACTO

Señalización de zonas vegetadas a proteger
Impactos en Flora Preventiva Revegetación

Ubicación de tapial perimetral fuera de lindero.
Revegetación

Pasos para fauna en tapial perimetral

Impactos en fauna Preventiva

Riesgo al personal Preventiva Capacitación y equipo de protección personal

Riesgo a la población Preventiva Gestión social y ambiental

Barrera arbustiva frente a la carretera y pintura en
tapial

Manejo de materiales, desechos y residuos
comunes y peligrosos

Carácter visual del área. Atenuación

Generación de desechos
Manejo de materiales peligrosos

Preventiva

Impactos sobre terrenos agrarios Preventiva Contratación de mano de obra local

Riesgo de inundación por avenidas

Mállmas Preventiva

Fuente: Eco Ingenieros

Señalización de zonas de riesgo

TABLA X-2 MEDIDAS AMBIENTALES PROPUESTAS PARA LOS IMPACTOS IDENTIFICADOS
COMO SIGNIFICATIVOS PARA ETAPA DE FUNCIONAMIENTO DE PROYECTO PROVIDENCIA
SOLAR

IMPACTO

Mantenimiento de la vegetación
Capacitación y señalización de protección a
fauna

Manejo de materiales, desechos y residuos
comunes y peligrosos

Equipo de seguridad para la etapa de
funcionamiento

Preventiva [ Contratación de mano de obra local

Impactos en la flora

nt
Impactos en la fauna preventiva

Riesgo al personal
Riesgo a la población

Preventiva

Pérdida de empleos en agricultura
Fuente: Eco Ingenieros

A continuación se desarrollan cada una de las medidas propuestas para mitigar, prevenir
corregir o compensar los impactos ambientales que generará el proyecto.

Febrero 2015 x-2
EsIA Proyecto Providencia Solar 1 MOTTA

X.2 DESCRIPCIÓN MEDIDAS AMBIENTALES ETAPA DE CON:
PROYECTO PROVIDENCIA SOLAR 1

X.2.1 Establecimiento de horarios de trabajo

EF Tipo de medida
La medida se considera de Prevención

E Descripción de la medida

Por la cercanía a residencias, en linderos del proyecto, se deberán establecer horarios de
trabajo en horas hábiles de 7 am a 6pm para las labores que generen mayor ruido como
son:

Terracería con equipo mecánico

Hincado de pilotes

Tala y destronconado

Instalación de edificaciones prefabricadas

Acopio de materiales en camiones

E Ubicación de la medida ambiental
Frentes de trabajo

E Monto calculado de la medida ambiental

TABLA X-3 COSTO DE MEDIDA PARA PLAN Y nn DE HORARIOS

Establecimiento de plan de horarios y

> unidades
control del mismo

Fuente: Equipo consultor Eco Ingenieros

X.2.2 Plan de riego

F Tipo de medida
La medida se considera de Prevención

E Descripción de la medida

Para aplacar el polvo que pueda ocasionarse durante los trabajos de construcción deberá
implementarse un plan periódico de riego.

Febrero 2015 x-3

00000173
EsIA Proyecto Providencia Solar 1

Proteger la salud de los vecinos del proyecto, evitándoles molestias y posibles
enfermedades respiratorias por el polvo producido durante los trabajos de construcción.

El riego deberá realizarse 3 veces al día durante la estación seca, durante periodo
estimado de 3 meses.

Humectación de la zona de construcción durante la mañana, la tarde y la noche,
avanzando en los frentes de trabajo en las zonas aledañas a sitios poblados; bajo esta
consideración se han estimado una octava parte del terreno a regar por al menos sesenta
días.

El cálculo se detalla:

m2 477,466.08
m2 en un octavo del terreno 59,683.26
Mm 1.00
m 0.00
m3 59.68
veces por día 3.00
m3 por día 179.05
Pipas 22.38
Costo de pipa (camión propio) $20.00
por día 447.62
Días 60.00
Costo total: 26,857.47

E Ubicación de la medida ambiental
Sitios en donde se efectúen los trabajos que puedan originar polvo.

E Monto calculado de la medida ambiental

TABLA X-4 COSTO DE MEDIDA PARA AO

Riego
[TOTAL A 26, 857.47
Fuente: Equipo consultor Eco Ingenieros

X.2.3 Recuperación de tierra orgánica

E Tipo de medida

La medida es de Atenuación

Febrero 2015 x-4
EsIA Proyecto Providencia Solar 1

E Descripción de Medida

Se va a cortar y separar el suelo orgánico para su reúso del suelo común; el suelo orgánico
estimado en 0.15m de profundidad, en un área de 458,612.76m”, por lo que se tiene un
volumen de 68,791.91m* de suelo orgánico a conservar.

La remoción de suelo orgánico entre 0.50 y 1.00m de profundidad se dará únicamente en
las siguientes áreas: estructuras para el montaje de paneles, cimentación para el
contenedor del inversor-trafo, cercado perimetral y cimentación de la construcción de
oficinas administrativas, casa de habitación y caseta de seguridad y subestación, es decir
un área de 1,264.18 m? Se estima un volumen de 632.09m?.

El total de 69,424.00m* de suelo orgánico será acomodado en las zonas verdes del
proyecto, en una capa de 0.05m para mejorar el suelo en estas áreas, considerando que es
suelo orgánico. Es importante mencionar que este es un estimado “grueso”, la capa a
remover en el área de paneles será solo para eliminar rastrojos y residuos vegetales, por
lo que en unas zonas será menor de 0.15m.

Adicionalmente se realizará lo siguiente, en los sitios de acopio de suelos:
+ Uso de bermas y barreras para sedimentación y control de la erosión y prevenir el
arrastre de sedimentos por el agua lluvia;
+ Instalación de barreras para evitar el paso de maquinaria en áreas que no sean las
de trabajo; y,
+ Proteger y estabilizar material expuesto (mediante engramado, plásticos, concreto
u otro material);

E Ubicación de la Medida Ambiental

Acopio del material en áreas de trabajo.

E Monto Calculado de la Medida Ambiental

TABLA X-5 COSTO DE MEDIDA PARA ACOPIO DE TIERRA NEGRA

Precio
Partida Cantidad | Unidad Unitario

$

Total

Acopio tierra negra 69,424.00

0.70 $ 41,654.40

Fuente: Equipo consultor Eco Ingenieros

Febrero 2015 x5

00000174
ESIA Proyecto Providencia Solar 1

X.2.4 Revegetación

E Tipo de medida
La medida se considera de Compensación.

E Descripción de Medida

La revegetación será realiza para compensar la tala de árboles, la impermeabilización y el
uso de agua en el proyecto.

«+ Compensación por tala

Como medida de compensación por la tala de 72 árboles en el terreno del proyecto, se
plantarán 720 árboles.

«+ Compensación por pérdida de infiltración

La propuesta de revegetación, también comprende la compensación por pérdida de áreas
de infiltración, cuyo cálculo estimado se detalla. Para estimar la compensación por
pérdida de infiltración, primero se revisó el área a impermeabilizar, la cual se detalla a
continuación:

Área a impermeabilizar por el proyecto: 1,404.50 m? equivalente a 0.1404 Ha.

Para estimar el agua que se dejará de infiltrar, para el área impermeable se analiza la
pérdida de infiltración, con base en el balance hidrológico correspondiente a la parte de la
sub-cuenca del proyecto. Se han cuantificado los volúmenes infiltrados por medio de
métodos indirectos, tales como el análisis del ciclo hidrológico y la aplicación de
coeficientes de infiltración. El método consiste en estimar los volúmenes de precipitación,
escurrimiento y evaporación, para luego calcular la infiltración por diferencia en la
ecuación del ciclo hidrológico.

En el presente caso emplearemos el análisis del balance hidrológico o hídrico con la
aplicación de la fórmula elemental.
L=P- (R+ETR)

En donde:

1 = Infiltración ó aporte a la napa subterránea, en m?/s = E sub.

P = Precipitación promedio anual, en m'/s

R= Escorrentía superficial, en m*/s= Esup.

ETR= Evapotranspiración real, en m/s

En el presente cálculo se ha empleado la información climatológica, pluviométrica e
hidrométrica de la Estación Astoria y datos del balance hídrico de la cuenca del río Jiboa.

Los resultados se resumen en el siguiente cuadro.

Febrero 2015 x-6
ESIA Proyecto Providencia Solar 1

TABLA X-6 BALANCE HÍDRICO

INFILTRACIÓN 249.73 67%

EVAPOTRANSPIRACIÓN | 343.00 | 20%
Fuente: Eco Ingenieros

Infiltración: 343 mm, a compensar: 0.249m x 1,404.50 m* = 350.75m” agua/año

Para estimar la compensación con árboles, se asume que se pretende incrementar la
infiltración en el suelo, con la presencia de árboles en el terreno, hasta infiltrar una
cantidad de agua igual o mayor a 350.75m? al año.

Se necesita un área de 1,405.50 ubicando árboles con distanciamiento 5x5m, es decir
25m?, totalizando 56 árboles en total.

% Compensación por uso de agua

El uso de agua del proyecto será de 10.37L/s, equivalente a 915m*/año. Para infiltrar este
volumen de agua, basándonos en el balance hídrico, se necesita un área de 3,663.89 m?,
ubicando árboles distanciados en 5x5m, totaliza 147 árboles.

En la siguiente tabla se totalizan los árboles a plantar:

TABLA X-7 TOTAL DE ÁRBOLES A PLANTAR

[ CONCEPTO TOTAL ÁRBOLES
| Por tala 720
| Por uso del agua 147
[ Por pérdida de infiltración

[ Total de árboles a plantar 923

Fuente: Eco Ingenieros

«< Propuesta de Revegetación

En el terreno del proyecto, se realizará revegetación en las zonas verdes del terreno, con
la plantación de 913 árboles, tal como se presenta en la siguiente figura (En el Apéndice
del presente documento “Plano 8C: Arborización”, se adjunta el plano a escala de la
propuesta de arborización).

Febrero 2015 x-7

00099175
ex S107 0131q94

soJ21U9BU| 093 :23UINJ

Y VNOZ
==
|
i
y ¡BH VI VIZLIGIVO Y ZLNIUA
SOLSNBAY 30 YU3WSTO 30 LW 008 —
| S3LN3LSIG SOBSY
du
qu ll
Ñ a pos009y
ap sous) 3
9 VNOZ
8 VNOZ
y
/
[==] o
A e
[==
/ VO RULOJSURL
seusoyuj ap soyuey
| > "
a QUAJa) 19 US UDpezuOque ap essando1d T-X eanBia
mios o L 4eJoS eRUApIno1g OpaÁ0Ig YIS3

FOUNIUIUI
ESIA Proyecto Providencia Solar 1

La reforestación debe ser realizada con especies nativas del sitio, especialmente de
aquellas especies que pueden servir de refugio y alimento para las especies de fauna
presentes, como ejemplo: Sterculia apetala “castaño”, Albizia niopoides “polvo de queso”,
Simarouba glauca “aceituno”, Guazuma ulmifolia “caulote” y árboles frutales. Se debe
diseñar e implementar bajo un bajo un enfoque de conectividad (conectividad de parches
boscosos, utilización de corredores biológicos).

La ventaja de la plantación de especies nativas es la siguiente:

1. Se garantiza la reposición de vegetación y la permeabilización del suelo por la tala

2. Se utilizaran especies nativas que no alteren el ecosistema y que sirvan de refugio
para aves y mamíferos

3. Se puede argumentar que la siembra de especies en peligro garantiza la
permanencia de la especie en el sitio.

4. Muchas especies son de interés para uso del hombre (guayaba, laurel, tempate,
etc.) que pueden ser utilizadas sosteniblemente,

Las especies seleccionadas sirven de refugio y alimentación también a las aves residentes.
Las especies recomendadas se detallan en la siguiente tabla:

TABLA X-8 ESPECIES PROPUESTAS PARA LA ARBORIZACIÓN

común Nombre científico | Origen | Distanciamiento | Cantidad
castaño Sterculia apetala 3x 3 metros 44
Jocote de invierno Spondia cirouella 3x3 metros 44
guayaba Psidium guajava 3x3 metros 44
huiligúishte Karwinskia calderonii 3x 3 metros 44
jocote pitarriyo Spondias purpurea 3 x 3 metros 44
Naranja Valenciana Citrus sinensis var. Valencia 3x3 metros 44
Naranja Victoria Citrus cinensis var Tehuacán 3 x 3 metros 44
Limón indio Citrus aurantifolia 3x3 metros qa
Mango Maongifera indica 5x5 metros 44
tecomasuche Cochlospermum vitifolium 3x3 metros 44
Morro Crescentia alata 3 x 3 metros da
Caulote Guazuma ulmifolia 3x3 metros 44
aceituno Simarouba glauca 3 x 3 metros 944
chaperno Lonchocarpus phaseolifolius 3 x 3 metros 48
Papayo Carica Papaya Nativa 3x 3 metros dd
Cacao Theobroma cacao Nativa 4 x 4 metros da
Coco Cocos Nucifera Nativa 3x3 metros 55
Mandarina Citrus rreticulata 5x5 metros 45
Caulote Guazuma ulmifolia 3x3 metros 55
polvo de queso Albizia niopoides 6x 6 metros 60
Total= 923

Fuente: Equipo consultor Eco Ingenieros

Febrero 2015 x-9

= 00000176
ESIA Proyecto Providencia Solar 1

Los distanciamientos de siembra serán de 3 x 3 en linderos, especies de menor altura, y 5
x 5 en la zona del terreno al poniente, los árboles de mayor altura.

E Ubicación de la medida ambiental

Linderos del terreno del proyecto y terreno al poniente.

F Monto calculado de la medida ambiental

TABLA X-9 COSTO DE REVEGETACIÓN
Partida
Arboles

Precio Unitario
X.2.5 Manejo de excretas durante construcción

10.00 1.00 $ 9,230.00

TOTAL | $9,230.00 |

Fuente: Equipo consultor Eco Ingenieros

E Tipo de medida
La medida se considera de Prevención
Descripción de la medida

En el Plantel, se hará la instalación o adecuación de sanitarios, a fin de disponer
adecuadamente las excretas. Estos podrán ser sanitarios móviles portátiles; en cualquier
caso, será responsabilidad del constructor que los empleados cuenten con instalaciones
sanitariamente adecuadas en los sitios de trabajo.

Se dispondrán un total de 20 sanitarios portátiles, 1 por cada 15 empleados, calculado
para 300 empleados durante el pico de la etapa de construcción. Se verificará que la
empresa que brinde el servicio cuente con licencia del MARN.

E Ubicación de la medida ambiental

Plantel y frentes de trabajo, repartidos en zonas A, B y C.

F Monto calculado de la medida ambiental
TABLA X-10 COSTO DE ALQUILER DE SANITARIOS PORTÁTILES

Cantidad | Unidad

Alquiler de servicios sanitarios
portátiles

unidades

Fuente: Equipo consultor Eco Ingenieros

Febrero 2015 X-10
EsIA Proyecto Providencia Solar 1

X.2.6 Construcción de tres fosas sépticas

EF Tipo de medida

La medida se considera de Prevención

EF Descripción de Medida

El sistema de tratamiento de aguas tipo ordinario, consistirá en fosas sépticas,
posteriormente el efluente tratado irá a un sistema de riego. Los lodos residuales serán
evacuados al menos cada dos años”? dependiendo de la eficiencia del tratamiento.

Un esquema de las fosas se presenta en la siguiente figura y tabla. En el “Plano N*9” del
apéndice, se presenta mayor detalle de la fosa séptica.

TABLA X-11 DIMENSIÓN DE FOSA SÉPTICA

| 1.00 | 1.30

Fuente: Equipo consultor Eco Ingenieros

FIGURA X-2 DETALLE DE FOSA SÉPTICA

SECCION AA
Fuente: Guía Técnico Sanitaria pora la Instalación y Funcionamiento de Sistemas de Tratamiento Individuales de Aguas
Negras y Grises. Ministerio de Salud Pública y Asistencia Social.

Debido a que el nivel freático se encuentra bastante superficial, se instalará un campo de
riego, que es lo que recomienda el Ministerio de Salud, cuando hay niveles de manto
freático arriba de 5 m en la estación lluviosa.El efluente se dispondrá a través de las zanjas
en el subsuelo, permitiendo su oxidación y disposición. La profundidad de las zanjas se
determina de acuerdo con la elevación del nivel freático y la tasa de infiltración. La

* Por una empresa certificada por el Ministerio de Ambiente y Recursos Naturales para este fin.

Febrero 2015 X-11 00090177
ESIA Proyecto Providencia Solar 1

profundidad será de 0,60 metros, procurando mantener una separación mínima de 1,20
metros entre el fondo de la zanja y el nivel freático, condición que se cumple pues el nivel
freático se encuentra a 5 m de profundidad.

La zanja de filtración o campo de riego se recomienda cuando los valores de la tasa de
infiltración oscilan entre 0,41 a 25 minutos por centímetro y cuando el nivel freático sea
menor de 5 metros de profundidad, siendo este último el caso del proyecto.

El diseño se basa en los siguientes criterios técnicos:

a)
b)
c)
d)
e)

El número mínimo de líneas de tubería será de dos.

La longitud máxima de línea será de 30 metros.

Separación mínima entre líneas de tubería será de 1,80 metros.
La profundidad de las zanjas varía de 0,45 - 0,60 metros.

El ancho de la zanja debe ser de 0,45 metros como mínimo.

La pendiente de las tuberías será de 0,01 — 0,025 metros por cada 10 m. Longitud de
Tuberías será de 1,5 metros/persona

Consideraciones de instalación:

a)
b)

c)
d)

e)
1

8)
h)

i)
J)

Kk)

Debe respetarse las propiedades de absorción del suelo.

Para determinar la longitud de la tubería de drenaje se recurre a la prueba de
infiltración.

Las tuberías que comúnmente se usan son de 3 y 4 pulgadas.

Las tuberías deberán ser perforadas con dos líneas paralelas de orificios en su
parte inferior de % de pulgada de diámetro, a cada 20 centímetros.

No deben excavarse las zanjas cuando el suelo este húmedo.

El tamaño de grava a utilizar en el filtro es de 1,2 — 6,3 centímetros. No debe
utilizarse material fino, para evitar obstrucción.

La altura mínima de grava a colocar bajo los tubos es de 0,15 — 0,20 metros.
Colocar por lo menos 30 centímetros de grava bajo el tubo cuando haya árboles o
arbustos a 3 metros de distancia.

Se recomienda que la excavación se realice en forma manual,

La compactación debe realizarse manualmente y sobrellenada con 0,10 — 0,15
metros de tierra.

La colocación de los tubos dependerá de la topografía.

Febrero 2015 x-12
EsIA Proyecto Providencia Solar 1 MOTTA

FIGURA X-3 ESQUEMA DE ZANJA DE INFILTRACIÓN

Fuente: Guía Técnica Sanitaria para la Instalación y Funcionamiento de Sistemas de Tratamiento Individuales de Aguas
Negras y Grises. Ministerio de Salud Pública y Asistencia Social.

El Reglamento Especial de Aguas Residuales, considera las regulaciones sobre el manejo
de las aguas de tipo ordinario a generarse durante una actividad productiva. La frecuencia
del monitoreo y los parámetros a analizar se realizarán tal como lo establece dicho
reglamento. En los artículos 15 y 16 ordena los parámetros a monitorear en la calidad de
las aguas, relacionándolo con la normativa de calidad vigente.

Especificando en los análisis físico-químicos y microbiológicos de las aguas de tipo especial
vertidas a un medio receptor deberán considerar:

+ Demanda Bioquímica de Oxigeno DBOS5
+ Demanda Química de Oxígeno pao
+ Potencial de Hidrógeno pH

* Grasas y Aceites GyA
+ Sólidos Sedimentables Ssed
+ Sólidos suspendidos Totales SST, y
+ Temperatura Te

En el artículo 18 se dictamina la frecuencia mínima de muestreo y análisis, el
Reglamento ordena frecuencia y tipo de parámetros a controlar en aguas de tipo
ordinario, considerando los caudales generados, indicando para caudal menor a 50
m3/día:

Sólidos Sedimentables, pH y Caudal Mensual

Grasas y aceites Anual
DBO 5,20 Trimestral
Sólidos suspendidos Anual
Coliformes fecales Trimestral

Febrero 2015 x-13 00000178
ESIA Proyecto Providencia Solar 1

En el artículo 19 el Reglamento indica la frecuencia de análisis conforme los caudales
de aguas residuales de tipo especial generados, con las siguientes características:

+ Temperatura, pH, Sólidos Sedimentables, y Caudal Mensual
+ Otros parámetros obligatorios según el artículo 18 Anual

Costos se detallan:

+ Demanda bioquímica de oxigeno $ 29.05
+ Demanda química de oxígeno $ 19.37
+ Potencial de hidrogeno $ 93.00
+ Aceites y grasas $ 19.37
+ Sólidos sedimentables $ 93.00
+ Sólidos suspendidos totales $ 15.49
+ Temperatura $ 185.88
+ TOTAL $ 455.16

Por tres fosas= $ 1,365.48.

E Ubicación de la medida ambiental

Distribuidas en la zona del proyecto

E Monto calculado de la medida ambiental

TABLA X-12 COSTO DE FOSAS SÉPTICAS

Costo Plazo
Actividad Unidad |, (mesa) Total |
Fosa séptica y campo de riego unidades | $4,331.84 | 1 $12,955.52 |
Monitoreo [3 s/6 | $assi6 [| 1 |  $1365.48.|

TOTAL=|  $14,321.00 |

Fuente: Equipo consultor Eco Ingenieros

X.2.7 Medidas de seguridad para el almacenamiento de aceite dieléctrico

E Tipo de medida
La medida se considera de Prevención

E Descripción de la medida

Medidas a tomar en cuenta:
1. Se deberá tener a la mano la Hoja de Datos de Seguridad del Material (MSDS) del
aceite dieléctrico.
2. El transformador contará con un sistema de contención de derrames de 5 m',
enterrado por debajo del mismo, para recolectar el aceite dieléctrico en caso de
fugas.

Febrero 2015 X-14
EsIA Proyecto Providencia Solar 1 164

3. Poseer un sistema contra incendios. En este caso se instalará y dará
mantenimiento a equipos extintores portátiles de polvo químico seco, distribuidos
en toda la subestación.

4. Instalaciones eléctricas protegidas y conectadas a tierra.

5. Realizar la inspección periódica del estado de pisos, impermeables, sin grietas.
Reparar inmediato en caso de fisuras o aberturas grandes en pisos.

+ Tanque separador agua aceite

Se contará con un tanque separador agua aceite con capacidad para 20 m? para drenar el
agua que pudiese tener contacto con los aceites de los equipos. Un detalle del separador
se presenta en la siguiente imagen y el plano.

FIGURA X-4 DETALLE DE SEPARADOR AGUA-ACEITE

a
5

=
mos

Febrero 2015 *X-15 00090179
EsIA Proyecto Providencia Solar 1

so

en amar

Fuente: Eco Ingenieros

Como se observa en la figura por diferencia de densidades el agua flota sobre el aceite. El
Agua sin aceite es extraída del separador por una tubería desde el fondo del mismo.

Se incluye como parte del mantenimiento de la trampa de grasas el monitoreo de
efluentes, a la salida del tanque separador, para verificar la eficiencia del sistema y el
cumplimiento de la legislación ambiental. Las aguas contaminadas retenidas en la trampa
de grasas serán recolectadas y tratadas por Geocycle, ya se cuenta con una cotización
para ese tipo de servicio.

El Reglamento Especial de Aguas Residuales, considera las regulaciones sobre el manejo
de las aguas de tipo ordinario y especial a generarse durante una actividad productiva. La
frecuencia del monitoreo y los parámetros a analizar se realizarán tal como lo establece
dicho reglamento. En los artículos 15 y 16 ordena los parámetros a monitorear en la
calidad de las aguas, relacionándolo con la normativa de calidad vigente.

Especificando en los análisis físico-químicos y microbiológicos de las aguas de tipo especial
vertidas a un medio receptor deberán considerar:

+ Demanda Bioquímica de Oxigeno DBO5
+ Demanda Química de Oxígeno pao
+ Potencial de Hidrógeno pH

+ Grasas y Aceites GyA
+ Sólidos Sedimentables Ssed
+ Sólidos suspendidos Totales SST, y
+ Temperatura Te

Febrero 2015 | X-16
EsIA Proyecto Providencia Solar 1 ImGEnIcrOs

En el artículo 18 se dictamina la frecuencia mínima de muestreo y análisis, el
Reglamento ordena frecuencia y tipo de parámetros a controlar en aguas de tipo
ordinario, considerando los caudales generados, indicando para caudal menor a 50

m3/día:

Sólidos Sedimentables, pH y Caudal Mensual
Grasas y aceites Anual
DBO 5,20 Trimestral
Sólidos suspendidos Anual
Coliformes fecales Trimestral

En el artículo 19 el Reglamento indica la frecuencia de análisis conforme los caudales
de aguas residuales de tipo especial generados, con las siguientes características:

+ Temperatura, pH, Sólidos Sedimentables, y Caudal Mensual
+ Otros parámetros obligatorios según el artículo 18 Anual

Costos se detallan:
+ Demanda bioquímica de oxigeno
+ Demanda química de oxígeno

$

5
+ Potencial de hidrogeno $ 93.00
+ Aceites y grasas $ 19.37
+ Sólidos sedimentables $5 93.00
+ Sólidos suspendidos totales $ 15.49
+ Temperatura S 185.88
+ TOTAL S 455.16

E Ubicación de la medida ambiental
Bodega de almacenamiento de insumos y/o materiales (Ver “Plano 3B: Plano de Drenajes
del Proyecto”).

EF Responsable de su ejecución
Constructor bajo la supervisión de titular

F Monto calculado de la medida ambiental

TABLA X-13 COSTO DE MEDIDA PARA ALMACENAMIENTO DE ACEITE DIELÉCTRICO

UNIDAD
Extintores sobre ruedas de polvo químico seco para
la subestación
Estructura de contención de aceite dieléctrico p [unidades | 570000 | $700.00
[ Separador agua-aceite 1 | unidad [| siz2o0o[ $1,200.00

Pi] se | sessi6| $455.16
TOTAL

Monitoreo de fluente de separador

Fuente: Equipo consultor Eco Ingenieros

ad 00090180
ESIA Proyecto Providencia Solar 1

X.2.8 Manejo de la escorrentía

E Tipo de medida
La medida se considera de Prevención

E Descripción de Medida

Instalación de cabezales descarga en la quebrada identificada como “Cañada Las Micas”, y
en la quebrada sin nombre, para la descarga del agua lluvia en 3 puntos de descarga.

FIGURA X-5 DETALLE DE CABEZAL DE DESCARGA DE AGUA LLUVIA PUNTOS DE
DESCARGA

DELANTAL DE EMPLANTILLADO DE
Y PIEDRA EN SALIDA DE ALCANTARILLA
Ed co
a reas
Pr |
PLANTA

GEOMETRIA DE CABEZALES TIPO E ESVIEJADOS DE MAMPOSTERIA DE PIEDRA LIGADA
Fuente: Eco Ingenieros

También se hará la limpieza de canaleta asolvada que se muestra en la fotografía, para

facilitar el drenaje de la zona de la quebrada sin nombre. Hay tuberías de 36” para drenar
el agua del terreno,

Febrero 2015 x-18
EsIA Proyecto Providencia Solar 1

Fuente: Eco Ingenieros j

E Ubicación de la medida ambiental

Puntos de descarga de agua lluvia, cuatro en quebrada Cañada Las Micas, uno en
quebrada sin nombre y uno en la canaleta frente a la carretera, según las zonas de manejo
del agua lluvia. Y obra de paso en quebrada sin nombre.

E Responsable de su ejecución

Titular del proyecto.

FR Monto calculado de la medida ambiental

TABLA [el 14 COSTO DE OBRAS PARA MANEJO DE ESCORRENTÍA

o [ue [7
UNITARIO

Cabeza! de a
quebrada $ 560.00 $ 3,360.00
pi

Limpieza obra de
paso en quegrada sin
nombre
TOTAL=

Fuente: Equipo consultor Eco Ingenieros

En 00090181
EsIA Proyecto Providencia Solar 1

X.2.9 Protección de zonas vegetadas

EF Tipo de medida

La medida es preventiva

E Descripción de la medida

La pérdida del recurso vegetal afectará el funcionamiento del hábitat agroforestal y por
ende se recomienda favorecerlo proporcionando áreas verdes con vegetación nativa de la
zona para proporcionar alternativas de hábitat y alimento a los diferentes tipos de aves
encontradas en el sitio. Se recomienda conservar la vegetación nativa cercana a
quebradas y sobre los bordes del terreno, especialmente aquellas especies que puedan
proporcionar alimento a la fauna.

Para la supervivencia de las especies de mamíferos silvestres que habitan el área, también
se recomienda conservar las áreas verdes como los alrededores de las quebradas y los
remanentes de vegetación natural que se encuentran dentro y a los alrededores del área
de estudio, al mismo tiempo se sugiere dejar zonas sin obstrucciones como rutas de paso
dentro del área del proyecto, que faciliten el desplazamiento de estos animales y su
acceso a las zonas naturales ecológicamente importantes de los alrededores del proyecto,
que estas especies necesitan para abastecerse de agua, refugio y alimento.

Para proteger estas áreas se dará capacitación al personal y se señalizará el área a
proteger y se instalarán rótulos en estas zonas. Al inicio de la etapa de preparación de
sitio, se marcarán las zonas donde se van a respetar los árboles y arbustos. Con la
capacitación se pretende que los trabajadores de construcción respeten la vegetación
existente.

En el área aledaña a las zonas que se revegeten, con mayor presencia de fauna, se
ubicarán rótulos, como recordatorio del cuido que se debe de dar a la mima. Ejemplos de
mensajes a incluir en los rótulos:

FIGURA X-6 SEÑALIZACIÓN DENTRO DEL TERRENO

PROTEJAMOS LA FAUNA SILVESTRE AYUDA A LA RECUPERACIÓN DE
SE PROHIBE LA CAZA DE ANIMALES LA FAUNA SILVESTRE. CUIDEMOS

NUESTRAS ÁREAS VERDES

Fuente: Eco Ingenieros

Febrero 2015 X-20
EsIA Proyecto Providencia Solar 1

El tipo de señal puede ser en lámina galvanizada No. 22 en forma rectangular de 91 cm de
largo por 61 cm de alto con esquinas redondas, tratado con anticorrosivo. Rotulación a
una cara color amarillo o blanco. La estructura de sostén será en tubo galvanizado de 5
cm de diámetro, en la parte inferior piezas del mismo material en forma de cruz para sus
sostén en medidas de 60 cm por lado, con una altura total de 1.5 m.

E Ubicación de la medida ambiental

Zonas arborizadas del terreno cercanas a linderos y quebrada Cañada Las Micas.

FF Monto calculado de la medida ambiental

TABLA X-15 COSTO DE ROTULOS Y CAPACITACIÓN

IN e A

Compra rótulos o señalización [20 [unidades [ $30 | 3 | seooo|

Capacitación al menos de 20

personas de personal, jefes de

cuadrillas. (Capacitador y material + 200000.
escrito)

TOTAL | $3,800.00

Fuente: Equipo consultor Eco Ingenieros

X.2.10 Ubicación de tapial perimetral fuera de lindero en zonas vegetadas

E Tipo de medida

La medida es de Atenuación

F Descripción de Medida

Los principales parches de vegetación existente con vegetación en el terreno, además de
ubicarse en quebradas, se encuentran en los linderos del terreno. Estos son de especies
nativas y brindan refugio para la fauna.

Febrero 2015 X-21

00000182
ESIA Proyecto Providencia Solar 1

FIGURA X-7 DETALLE DE UBICACIÓN DE MURO PERIMETRAL

Fuente: Eco Ingenieros.

E Ubicación de la Medida Ambiental
En zonas arborizadas, según se indica en el plano de medidas ambientales.

E Monto Calculado de la Medida Ambiental
TABLA X-16 COSTO DE UBICACIÓN: DE TAPIAL

Plazo
ro | cris | io | cre | a | 000
Cambio en ubicación del
muro, personal de $200.00 $ 1,200.00
| An or 5 días

po TT  |rtomw[s$ 120000 |

———— e Equipo consultor Eco Ingenieros

X.2.11 Pasos para fauna en tapial

Tipo de medida
La medida es de Atenuación

E Descripción de Medida

Se dejarán pasos para fauna en los tapiales en la zona de la quebrada Cañada Las Micas,
para permitir el paso de pequeños mamíferos, reptiles y anfibios, de forma de mantener
el corredor biológico por la presencia de agua y humedales; también se dejarán en sitios
estratégicos en los tapiales perimetrales, donde se ha identificado que hay paso de fauna,
por los parches de vegetación existentes.

Febrero 2015 X-22
EslA Proyecto Providencia Solar 1

FF Ubicación de la Medida Ambiental

En puntos alrededor del tapial, zonas arborizadas, según se indica en el plano de medidas
ambientales. Ubicar unos 20 pasos para fauna.

EF Monto Calculado de la Medida Ambiental

TABLA X-17 COSTO DE PASOS PARA FAUNA

EA A a]

Fuente: Equipo consultor Eco Ingenieros

X.2.12 Capacitación y equipo de protección personal

E Tipo de medida

La medida se considera de Prevención

E Descripción de la medida

Las labores y actividades a desarrollar durante la construcción ponen en riesgo la
seguridad del personal, por lo que con el fin de prevenir los riesgos a la salud y de
minimizar la probabilidad de incidentes durante las actividades de construcción se
instruirá al personal que labore en la construcción sobre el manejo adecuado de equipo y
herramientas.

La empresa constructora será responsable de exigir a los trabajadores el uso de equipo
como guantes, casco, arneses, que protejan la salud de ellos mismos, durante las
actividades de construcción.

E Ubicación de la medida ambiental
Plantel de trabajo

E Responsable de su ejecución

Constructor bajo la supervisión de titular

E Monto calculado de la medida ambiental

Los costos del equipo de protección o del personal, estarán incluidos en el contrato pero
no serán sujetos de fianza ambiental, ya que es requerimiento de las normas de seguridad
e higiene durante la construcción y el mantenimiento del proyecto.

00000183

Febrero 2015 X-23
EsIA Proyecto Providencia Solar 1

TABLA X-18 COSTO DE CAPACITACIÓN EN MANEJO DE EQUIPOS Y HERRAMIENTAS
Actividad Cantidad | Unidad

Instrucción al personal que
labore en la construcción sobre
el manejo adecuado de equipo

y herramientas

unidades

Fuente: Equipo consultor Eco Ingenieros

X.2.13 Gestión Ambiental y Social

E Tipo de medida

La medida es de prevención

E Descripción de Medida

En adición de las precauciones estándar para control del acceso a personal no autorizado.
Se debe establecer durante toda la ejecución del proyecto un plan de comunicaciones, a
ser desempeñado por el encargado de gestión social y ambiental del proyecto.

Esta medida persigue los siguientes objetivos:
+ Brindar información a la población local y a la ciudadanía en general los avances,

virtudes y beneficios de la construcción;

+ Evitar en lo posible especulaciones y rumores colectivos para prevenir conflictos
sociales y ambientales;

+ Prevenir conflictos sociales y mantener una buena relación con los vecinos del
proyecto;

+ Prevenir molestias a la población que reside en zonas inmediatas al área del
proyecto; y,

+  Atendera la población que sea afectada de alguna forma durante la construcción.

El especialista ambiental será el responsable de verificar la correcta implementación del
plan de manejo ambiental del proyecto. El perfil requerido es el siguiente:
e Graduado de Ingeniería civil o similar, con especialización en medio
ambiente deseable;
e Experiencia en implementación de medidas ambientales en proyectos
similares; y,
+ Experiencia en evaluaciones de impacto ambiental o auditorías
ambientales.

Febrero 2015 x-24
ESIA Proyecto Providencia Solar 1

Las funciones del encargado serán:

Atender consultas y quejas de la población y dar respuesta o coordinar una
respuesta a las mismas;

Verificar que se ejecute el PROGRAMA DE MANEJO AMBIENTAL, de
acuerdo a lo planificado. Llevar registro y elaborar un informe anual, el cual
se tendrá disponible cuando el MARN realice las auditorías ambientales;
Coordinar la gestión ambiental del proyecto relacionada a actividades fuera
de la propiedad;

Enviar avisos a los líderes comunales del inicio, desarrollo y finalización del
proyecto, al menos bimensual

Realizar charlas a los trabajadores relacionados con la protección
ambiental, respeto a costumbres y valores, mensualmente, a diferentes
grupos

Preparar documentación informativa escrita del proyecto, para zonas
aledañas, municipalidad, escuelas.

Se deberá considerar la instalación de 4 avisos visible a los transeúntes y automovilistas,
sobre la ubicación de la Oficina del proyecto.

La oficina será instalada antes de iniciar el proceso constructivo y su retiro será al finalizar
la construcción.

E Ubicación

La oficina será instalada en el plantel de construcción.
E Monto Calculado de la Medida Ambiental

TABLA X-19 COSTO DE ESPECIALISTA AMBIENTAL Y MATERIALES

Precio
Cantidad Unitario

Partida

Especialista
ambiental 1.00 persona | $600.00
Materiales 1.00 [s.8. | $500.00

Fuente: Equipo consultor Eco Ingenieros

X.2.14 Barrera arbustiva en lindero frente a carretera y pintura de tapial

E Tipo de medida

La medida se considera de Atenuación

Febrero 2015 x-25

00000184
ESIA Proyecto Providencia Solar 1

Fl Descripción de la medida

La carretera hacia San Luis La Herradura, es transitada por población de la zona y por
turistas en dirección a las playas; para mitigar el efecto del tapial a instalar, se propone
una barrera arbustiva con arbustos a ubicarse casa 2 m de distancia, y aplicar pintura
verde al tapial que queda en frente de la carretera.

Los arbustos recomendados se detallan:
TABLA X-20 ESPECIES DE ARBUSTOS RECOMENDADAS PARA BARRERA VIVA

Ixora coccinea
Pascua [ Euphorbia pulcherrina
Cinco negritos [ Lantana camara
“calistemo” | Callistemon lanciolatus
“clavel” [ Hibiscus spp.
“magnolia” Magnolia grandiflora
Mirto Murraya panicualata

Fuente: Equipo consultor Eco Ingenieros

El método de siembra es en hilera:
FIGURA X-8 MÉTODO DE SIEMBRA EN HILERA

Fuente: Equipo consultor Eco Ingenieros

E Ubicación de la medida ambiental

Plantel de trabajo

E Responsable de su ejecución

Constructor bajo la supervisión de titular

E Monto calculado de la medida ambiental

TABLA X-21 COSTO DE BARRERA DE ARBUSTOS Y PINTURA EN TAPIAL

$ 2,400.00
$1,440.00 |
$3,840.00 |

Barrera de arbustos frente a carretera
Pintura en tapial [1,40

[ TOTAL |

Fuente: Equipo consultor Eco Ingenieros

Febrero 2015 X-26
ESIA Proyecto Providencia Solar 1

X.2.15 Manejo adecuado de materiales, residuos y desechos comunes y peligrosos

KE Tipo de medida

La medida se considera de Prevención

Fl Descripción de la medida

Con el fin de prevenir los impactos, los desechos sólidos serán sometidos a un programa
de manejo de desechos sólidos.

En el Plantel en la etapa de construcción del proyecto, la presencia de trabajadores
(permanente o por horarios específicos) generará desechos domésticos o comunes.

Los desechos de la construcción consistentes en: ripio, piezas quebradas de aisladores,
pedazos de cable, entre otros.

o Clasificación y separación de desechos sólidos

Se hará de acuerdo a su naturaleza, para su disposición adecuada, se instalarán depósitos
de la capacidad pertinente, rotulados, principalmente cercanos a las áreas de
permanencia y/o trabajo temporal de los trabajadores.

Clasificándolos en:

+ Domésticos o comunes,
Metales,
Papel y cartón,
Madera,
Cerámica de aisladores,
Plásticos,
Desechos peligrosos.

Los depósitos estarán localizados dentro del plantel y debidamente identificados de
acuerdo a su contenido. En los diferentes sectores del Plantel, habrá recipientes con
tapaderas para “Desechos domésticos o comunes no reciclables” que serán de color negro
y para “Material Reciclable” en las mismas áreas, que dependiendo de los materiales a
ubicar, tendrán su identificación y color, como se muestra en la figura.

Febrero 2015 | X-27 000001 e5
EsIA Proyecto Providencia Solar 1

FIGURA X-9 ROTULACIÓN DE DESECHOS Y RESIDUOS

Desechos No

Reciclables,

Pásticos

Materiales
Peligrosos!

Fuente: Eco Ingenieros

Estos depósitos serán vaciados al menos 3 veces por semana y su contenido será retirado
hacia un sitio de disposición adecuada, que cuente con el permiso ambiental

correspondiente.

Los materiales de mayores dimensiones como piezas de cerámica rota de los aisladores y
piezas de metal o chatarra, se almacenarán en un sitio debidamente señalizado y

delimitado. Estos materiales no contaminan el suelo por sus características.

o Tratamiento especial a desechos peligrosos

Aunque para el proceso de construcción del proyecto, no se prevé que exista generación
de desechos peligrosos, se deberá instalar en el área del plantel al menos 1 contenedor
plástico de capacidad adecuada, con tapadera, y adecuadamente señalizado para
mantener los desechos rotulados de la siguiente manera: “Desechos Peligrosos”

(contaminado con aceites y grasas), un ejemplo se da a continuación:

Febrero 2015 X-28
ESIA Proyecto Providencia Solar 1 1

FIGURA X-10 FORMATO DE ROTULACIÓN DE DEPÓSITO DE MATERIALES PELIGROSOS
DESECHOS PELIGROSOS

CONTIENE RESIDUOS DE ACEITES
MANEJAR CON PRECAUCIÓN

Fuente: Eco Ingenieros

Los desechos se retirarán periódicamente y serán entregados a una empresa autorizada
para la disposición final de este tipo de desechos, en caso de generarse.

o Materiales peligrosos
El almacenamiento de solventes, pinturas, aceites, combustibles que se realice dentro del
plantel se hará en un área cerrada con acceso a personal autorizado, sobre piso
impermeable, y se tendrá a la mano wipes, arena y un extintor, como equipo para

derrames o incendios.

E Ubicación de la medida ambiental

Plantel de trabajo

E Monto calculado de la medida ambiental

TABLA X-22 COSTO DE MANEJO DE DESECHOS Y RESIDUOS Y OTROS MATERIALES
Actividad Cantidad | Unidad

unitario | (meses)

o] 53 [+]

| unidad | s1i20 | 1  |$24000 |
| unidad | $20 | 1 | 52000 |
PI |] tota |g$s60.oo |

Fuente: Equipo consultor Eco Ingenieros

Recipientes para recolectar
desechos rotulados
Extintor 20lb ABC
Wipes, arena

Total
300.00

[1 |]
[|

X.2.16 Contratación de mano de obra local

E Tipo de medida

La medida es de compensación

E Descripción de Medida

Para garantizar que se utilice lo más posible de mano de obra local, el encargado de
gestión social y ambiental del proyecto, también se encargará de recursos humanos, que
operará en la oficina del proyecto, para asistir y coordinar con los constructores de los
diferentes elementos del proyecto la identificación de trabajadores locales.

00000126
ESIA Proyecto Providencia Solar 1

Al menos toda la mano de obra no calificada se procurará que sea mano de obra del
municipio de Acajutla.

Se realizará publicidad para informar a la población la asistencia de personal en la oficina
de comunicaciones del proyecto.

La medida incluye:
+ Encargado de recursos humanos (en costos de gestión ambiental y social); y,
+ Material publicitario.

E Ubicación de la Medida Ambiental
Oficina del proyecto en el plantel.

E Monto Calculado de la Medida Ambiental

TABLA X-23 COSTO DE CAPACITACIÓN EN MANEJO DE EQUIPOS Y HERRAMIENTAS

Material
publicitario

$ 1,500.00

l $ 1,500.00

Fuente: Equipo consultor Eco Ingenieros

X.2.17 Señalización en zonas de riesgo

E Tipo de medida

La medida se considera de Prevención

E Descripción de la medida

En la zona del río Jiboa y quebrada Cañada Las Micas, se instalarán rótulos señalizando la
zona de protección del río Jiboa y la zona probable de inundación de la quebrada Cañada
Las Micas En caso de eventos extremos o lluvias intensas; se instruirá a los empleados
para que se alejen de estas zonas en casos de aviso de lluvia o lluvias intensas.

Es importante mencionar que en el caso de la quebrada Cañada Las Micas, la altura de
inundación es de 0.91m.

Se instalarán también diez rótulos señalando el borde de la zona de protección.

Febrero 2015 X-30
EsIA Proyecto Providencia Solar 1 INGENIEROS

E Ubicación de la medida ambiental
Zona de protección de río Jiboa y quebrada Cañada Las Micas, como se muestra en la
figura.

FIGURA X-11 ZONA DE PROTECCIÓN RÍO JIBOA

A

JURO HORMONA Lo e
Fuente: Equipo consultor Eco Ingenieros

Febrero 2015 X-31 '
- 0000018
EsIA Proyecto Providencia Solar 1 INGENIEROS

FIGURA X-12 LÍMITE DE ZONA DE INUNDACIÓN DE QUEBRADA CAÑADA LAS MICAS |

ZONE B

pr

Fuente: Equipo consultor Eco Ingenieros

Monto calculado de la medida ambiental
TABLA X-24 SEÑALIZACIÓN EN ZONAS DE RIESGO

Rótulos (5 zona río Jiboa,
10 zona quebrada Cañada

Las Micas)

Fuente: Equipo consultor Eco Ingenieros
X.2.18 Equipo de seguridad para la etapa de funcionamiento

E Tipo de medida
La medida se considera de Prevención

E Descripción de la medida
En la etapa de funcionamiento se proveerá de extintores en las zonas de trabajo y el
adecuado equipo de protección personal. El titular será responsable de exigir a los
trabajadores el uso de equipo como guantes, casco, arneses, que protejan la salud de ellos
durante las actividades de mantenimiento.

Febrero 2015 | X-32
ESIA Proyecto Providencia Solar 1

E Ubicación de la medida ambiental
Instalaciones de la planta solar.

E Responsable de su ejecución
Titular del proyecto.

E Monto calculado de la medida ambiental
Para la estimación de costos, se ha considerado equipo de protección personal para los
empleados (2) y extintores para las instalaciones.

TABLA X-25 COSTO DE CAPACITACIONES Y EQUIPO DE SEGURIDAD

Extintores de 20 Lbs. Para todas las
instalaciones (inversores, caseta,
bodegas)

Extintor de 100 lbs. Para
Subestación

Equipo de protección personal para
los empleados: Botas con cubo
Guantes de Cuero

Cascos po 2 | cu | sisoo | 1 $30.00 |
TOTAL= $2,420.00 |

Fuente: Equipo consultor Eco Ingenieros

Xx3 D 'IPCIÓN DE El INCIONAMIENTO

A continuación se describen las medidas ambientales propuestas en la etapa de
funcionamiento.

X.3.1 Mantenimiento de la vegetación

E Tipo de medida
Esta medida es de compensación.

EF Descripción
Compensar las especies taladas en la etapa de preparación del sitio, con especies nativas o
frugíferas y compensar la pérdida de áreas de infiltración.
Se realizará el mantenimiento de la plantación realizada para:

1. Compensación por tala

2. Compensación por la pérdida de áreas de infiltración

3. Compensación por uso de agua

4. Arbustos en lindero frente a carretera

Febrero 2015 X-33

00090183
ESIA Proyecto Providencia Solar 1

El mantenimiento de las especies inicia desde el momento en que se siembran (principios
de invierno o estación lluviosa) o de acuerdo a las actividades de construcción según
programa):

Riego de las especies plantadas: el proceso debe repetirse hasta asegurarse que la
planta se ha arraigado por un período mínimo de 2 años. Habrá que tener especial
cuidado durante los días secos, durante la canícula, estación transicional lluviosa-
seca y seca.

Protección con cubierta vegetal (mulsh): es recomendable colocar una cubierta de
material vegetal seco, con un espesor de 3 a 5 cm alrededor de la planta, con el fin
de minimizar la pérdida de agua del suelo y evitar la posibilidad del crecimiento de
hierbas alrededor de la misma.

Tutoreo: algunas plantas necesitan el apoyo de un tutor, para evitar el acame
(inclinación).

Limpieza y resiembra: ésta consiste en la eliminación de hierbas que estén
compitiendo con la planta, manteniendo limpia el área de la corona (1 m. de
diámetro) y la reposición de mulsh. Cuando sea necesario se remplazarán las
plantas mal formadas y por supuesto las muertas, con el propósito de mantener la
densidad adecuada de cobertura vegetal. El urbanizador como titular del proyecto
tendrá la responsabilidad de mantener la siembra hasta la recepción final del
proyecto y entrega a las instituciones correspondientes.

El mantenimiento de la vegetación será realizado por tres años, después de la plantación.

Protección de la vegetación:

o Se evitará: Colocar cuerdas, cables, cadenas, etc. de los árboles sin
protección adecuada. Encender fuegos en sus proximidades.
Almacenar o verter cualquier tipo de vertido en las zonas de vegetación.
Apilar o acopiar cualquier tipo de material en la zona de vegetación.
Estacionar maquinaria en zonas de vegetación.
Cortar ramas y seccionar raíces importantes.
Dejar raíces sin cubrir en las zanjas.
Tratar las heridas más importantes producidas.
Colocar clavos, clavijas, etc. en los árboles

o

00000

F- Ubicación de la medida
Áreas propuestas para la arborización y para ubicación de arbustos.

E Costo
En total se dará mantenimiento a árboles y arbustos, detallados de la siguiente
manera:

e 923 árboles.
+ 800 arbustos.

Febrero 2015 x-34
EsIA Proyecto Providencia Solar : 1 INGENIEROS

TABLA X-26 COSTO DE MANTENIMIENTO DE LA VEGETACIÓN

9952560

Fuente: Equipo consultor Eco Ingenieros

X.3.2 Manejo de desechos y residuos

E Tipo de medida
Prevención

E Objetivo
Prevenir la contaminación del suelo y agua por mal manejo de desechos y residuos de la
operación del proyecto.

E Descripción
En la etapa de funcionamiento, con el fin de prevenir los impactos causados por la
generación de desechos, se implementará un Programa de Manejo de Desechos y
Residuos Sólidos.

Este plan consiste en la clasificación y separación de los desechos sólidos de acuerdo a su
naturaleza (embalaje, domésticos, orgánicos y peligrosos) y almacenados temporalmente
en contenedores de plástico con tapadera localizados dentro de la propiedad, para su
posterior retiro por parte del servicio de recolección, a un botadero autorizado a recibir
desechos no peligrosos (domésticos, orgánicos), reciclaje (desechos de embalaje), Esta
medida de prevención se considera como parte del proyecto y funcionará desde el inicio
de actividades.

Los Desechos y residuos sólidos generados durante la etapa de funcionamiento, serán
retirados al menos 3 veces a la semana.

Almacenamiento temporal

Se dotará de un equipo de contenedores para mantener los desechos separados en la
siguiente manera: Desechos Domésticos” y “Material Reciclable” (latas, botellas plásticas
de bebidas y otros).

E Ubicación de la medida

Los depósitos serán ubicados en las oficinas y cerca de la subestación.

Febrero 2015 X-35

00090129
EsIA Proyecto Providencia Solar 1

FE Costo

TABLA X-27 COSTO DE MANEJO DE DESECHOS

Compra de depósitos

TOTAL=
Fuente: Equipo consultor Eco Ingenieros

X.3.3 Contratación de mano de obra local

E Tipo de medida

La medida es de compensación

E Descripción de Medida

Para garantizar que se utilice lo más posible de mano de obra local, el gerente del
proyecto, también se encargará de recursos humanos, que operará en la oficina del
proyecto, coordinará con la Alcaldía Municipal para la identificación de trabajadores
locales.

Al menos toda la mano de obra no calificada se procurará que sea mano de obra del
municipio de El Rosario, para las actividades de mantenimiento de estructuras y de la

vegetación y zonas verdes.

Se realizará publicidad para informar a la población de plazas disponibles.

E Ubicación de la Medida Ambiental
Oficina administrativa del proyecto.

=- Monto calculado de la medida ambiental
TABLA X-28 COSTO DE MATERIAL PARA CONTRATACIÓN DE PERSONAL

Unitario | (meses)

$1,500.00 1.00 $ 1,500.00

Material
publicitario

TOTAL | $1,500.00

Fuente: Equipo consultor Eco Ingenieros

Febrero 2015 X-36

EsIA Proyecto Providencia Solar 1

X.4 RESUMEN DEL PRI I]

El Plan de Manejo Ambiental (PMA) tiene como objetivo la prevención, atenuación y
compensación de los impactos negativos que las actividades del proyecto generarán sobre
el medio ambiente. El Programa de Manejo Ambiental, básicamente está constituido por:

Medidas e inversiones ambientales a implementar.

Se presenta una tabla resumen que contiene todas las medidas propuestas
anteriormente, con las actuaciones respectivas requeridas para cada una de ellas,
incluyendo los costos de implementación.

Programa de monitoreo
Control y seguimiento para verificar la implementación y eficacia de las medidas e
inversiones.

Cronograma para la implementación de las medidas e inversiones.
La implementación de las medidas se ha programado, conforme al desarrollo del
proyecto.

Los Planos de ubicación de las medidas ambientales para las etapas de construcción y
funcionamiento se encuentran en el apéndice como “Plano 8A y Plano 8B”,
respectivamente. El resumen del Programa de Manejo Ambiental, Programa de
Monitoreo y Cronograma de Aplicación de Medidas Ambientales, se incluyen en las tablas
siguientes; la fianza ambiental se ha cuantificado en un costo de inversión de:

TABLA X-29 CUANTIFICACIÓN DE FIANZA AMBIENTAL

COSTO PROGRAMA DE
10] roms mms
1| Construcción de planta solar $145,188.96
2 | Funcionamiento de planta solar $17,705.60 |
| TOTAL $162,894.56 |

Fuente: Eco Ingenieros

X.4.1 ETAPA DE CONSTRUCCIÓN

A continuación presentamos las tablas del PMA para la etapa de construcción.

Febrero 2015 X-37

00699190

Bex | stoz 0/31qay
L

“ende ap 0sn J0d

Lot AuooeayuI ap seba

¡OÍNA 3PNE|) ¡SYIN ¡9nueww3

MA —

ansese Áugisosa
E JeJO9UO)

oyod

ap uppesauad
ej 20d sepsojow.
Asapepauajua
HUIDA

pues
e aueng

ved oxJugio ojans
¡ap uopesedas Á 210)

sosa € ap opewxosde

opojad un ¿od
1995 UQIEASA ej aqueJp
ejp 10 5000m € oa

DP epipiad 10d sajoqup ONIS ¡ap uppesedasa aan
95 Aejer 10d saj0qup s
Ares sesuaduo) Oz4 ap U9peo Bony
y
ojans ¡ap
pl orina vee epeumbes
e ap osed Á sorajunpas osnas Aojdose | upizanisuo)
"SOYA JUIUIpas uorenuay | sojyuawipas ap ajsene |,
e ap ansene ap ugIsinasd praia san ap soyajuiaoa | AL9peIn

palos

Oms ¡ap u9nesedasd
'suO;
sapo | opesonapA a | M0
ejsepaje apand anb | 'eyadesar ap sofeges

oNod ap upnesauao

"S3UO (We)
va sajevareW ap
“opina soAeW
mes pa se pa upnanAsuo) uns0uad anb soJ0qe| "soleqes s0d opina ud p928s een isa
pri ap edeja seyesedudgewezop | enpuansia apuopesauaBod |, Erie ya
e e ueno SONIQEY SeJOY ua SOUeJOy sajepuanod soyaeduy | PP LOPeIeIsu! Saona id)
10d sensajor pacta ap openuly “epadesas
Se] UINDIA “opeduonsap
Aejer ap soleqesL
Oaveads3 pin
nsaa
| Escriiizan OLNIWOW

YUVI1OS VIDNIA/AOYA OLDJAOYA NOIDINYASNOI 30 VAVL3 “IVLNZISINV OFINVIA 30 VINVIDOYA 130 NININSIY 0€-X VI8VL

TONNIUNDUI

1 JEJOS EIDUIPIAOIA OY99Á01d VIS]

00000191
| STOZ 0194994

seran sende
se ap opensape

epesqanb ua edsessap
ap sajezages :sejanyy sende
ap ofouew sed sesgo.

¡OÍNA APNEI) [SYINA ¡anuewu3

ap sacd
odian) so] ap

aaa ende
ajeune crac ii ¡enyrados
As e4uOo) euays
; ' ¡de Aojans vopamsuo)
ma | | | ars |
a etanea | UBISS :O1DIRAP 230€ pois sl
ap eñapog ap oJUaeUaDe We ja pr
esed pepundas ap Sepipayy

opañosd
¡op tuoz ey
13 SepInquisia

(08011 ap odowez
Aseos seso, £) oeuLo

odh ap sajenpisas sende
AP OPUaJWejen ap Curs
Un ap upponssuo)

sajnpuod
SOLEYUES SODIAJAS

07 ap saimbiy :ofeqen
ap ¡O1uejd [o ua sejasixa
ap openape olauey

¡Pp UoneUNueJUO)

opalold
¡op oquanueuonun ap | u9panasuo)
edexo ey uo sajenpisas | Au9penan
sende ap u9nesauao

sasopelegen
so ap sedojos
sapepisaDan

tepuanod

voponJsuo)
Auopergn

T JEJOS EIDUAPIAOIA OJIBÁOIH VIS]
Ob-x | Sto oJqay

¡Ofng APNEI) [SYINA [Snuew3

eupyo ap Upa ej
ap vorergeyas opepedes |, Asoiyuoo ua uaquap | uorÓnasuo apedeza | uwopanssuo)
¡euossad uo) ¡eros up¡sal Pen anboyaod ja | ey axuelmp sapepianoy Auopeaqn
ap EURO ap upnejesul a1gos sauonejnoadsa

SPpUaOS

SOU
vopINnASUOs Asodinba ap openape sajeJoqe] sayapise
ap edera 4 | ofaueva ja 2190s ¡euosiad eanuaraa | 10d sasopeleges so] Peso seta o iipunanse
ey aueng [e u9panasu :sajejoqej e SOYEp SOJenUdod ,

SAUAPNA AP USUAL

“enfe ap epuasasd
Asapeparny

ap Sos La sorqyue
Asajadas sosajuseWs
soyanbad ap sosed
DP IO) ¡ENUAOS

¡eidez ua eune) ey esed
sosed ap u9ponAsuo)

9EanAsUO)
Augnegn

vopenuny OmS 1ap uopesedasa

"0Ua na [ap GOMUap |
¡enawad ¡elder pap.
U9neSIqnas ey aqueppaW
voperadan ap sarpsed
so| ap U9penasuo)

“euney ey e ol8njas

ONIS ¡ap vopnesedasg

ej ap opino ap sojms

uonerdan - ej sed sesaueq ap
e Aeunej ca o etaela Pa
e] Ap UNOS pe ua

e] 9p UONeNasuo)

T JeJOS PIUAPIAOIA 03994044 VIS]

00090192
Tb-X

STOZ 019994

ara
ap oqna 40» se1oq “sooses

¡OÍnd APNEI) [SYONA Janueww3

——
NQNDINYISNO) 30 VAVL3 WI NA SVISINAOYA SITVINZISIWV SYOIOIN SYI 30 WVLOL

voranasuo) *saquend :sopeajdusa sop encia
a soni Fei ap ed esed¡euossad ugiznanosd | emmuanald | ooo ed e ap oruapuJuaueW desa
e auna ap odinb3 ouaueuopun Auopesado.
ap edesa ej
esed pepundas ap odinb3
SEA SE] PPUe) |
-oBsa ap sons ePuIGanD ey ua u9pepunul
so] e soueJao ap ageqoud euoz ej voronasuos | ugrÓnasuo)
sasopeleqes so Pu vee An Aeoquf 01 ¡ap uonaajoJd a SAPEpIAY Avonenqn
ap SeUOz Sej somos
DIST MUEIPas se2eyas

vopeuero
ey 1uandId

u9anJ1suo)
ap edo
e auna

e

sepa

UoInAsuo)
ap edeja
e axeia

¡eparew Á sauope2qnd sones
opuapey "12901 -uoduo)
2IgO ap oueW Je2 an

07 AP JO1UNA '$0Y20sap uojaanasuo) | upnÓnasuo)
JeyaoJa, esed sopejnios AP PAPI Auonenqn
sarardnas 01 :5o1pasap

euaje sad qu

ap openape ofauey

ouepIqnd

uolnonjsuo) | u9mÓnsuo)

AP SIPLPI Augnexqn

10501 830 ap
Due ap UONEIeAUO)

T JRJOS PIDUIPIAOIA oyahosd vIS3
TOX sroz o191qay

00090193

opeiso
feus ua ugsa amb.

ey 93q0s eponeso
ap ¡uuosiad
¡e sauopDanasuy seg

seaJp sey ua seuoz
ap oBap jo sezojay

sauopipuos
seuanq ua
Asoprajqessa sexso

00443010) auodas
ARIqO DP PIO NG
a seUaInaog
“opIoMesap ¡op
uopenjeaa Á 02u0)

selanb ap ayodas
Ayensia uptasadsul

¡OÍnA APNEJ) [SYIAN [SnueuW3

ap eunoy esta eso
ap o1doJe ap UALNIO»

0421191 (DP SOJOPuN
9 ONO ap SAAMN

e20d9 ua eanesas
aquemp o3ay ap uejd

odinba ¡ap sopesoy
PP OREA JOADY

odose

teyadenar “sayopid
opezuly :esopina seus
exeuimbes Á opesad
odinba ap ofeqen

ap soueJoy ap onsday

udgewez

ap UALUIAGESsa

lap :ofeqen ap sojsesoy |.

NQIDAI8SIO A

1 4ejos PDUAPINOId ONaAoId vIs3
EbX |  StOz 0Ja:qay
l ==

ESTO
[soyep ap uppesedas

sopeajdwa
eupnemwedes A

gx des Asonasuos : ps
pda abeto le seperaBan seuoz SeuOz AP UNIDA
sezs0joY
ambos as SypIdoro; adas epesganb PESO ap Sajezaqes
15 “enuaLJOJsa e] ap At1g0 ap 11098119 ejapedesap | eñuesop ap sejezaqes |  9:enuasoxsa e ap
ofaueu jo sesofoJA 0 seJUaUInog ap soyung ap u9ponnsuo) | olaueu ja esed sesgo

OJOS ap.
uone1saqns | uopejersuy a opinasuos
v9NUAUO) AP aNbuez.

sAmne-ende ap
topesedas “ugpuaquos |
ap empnasa
00U0IH01P AUR DP
¡o Uaevae]e eed
pepundas ap SepIpalW

TEX ed PUIa9SIS (9 seso fo

SOU31Ja) S0p
50 ap ou ¡e
oda ap oduez
, pusansis je A eupyo ua euoz $ vo
OLX Ted lAeopdas eso, ap ewarsis | ns uo) sendas sesoj
¡ayu seg nasuo)
NN DP LONINIJLO) JEIJUIA ri

feruarquie epipaw | — sajnguod sopeyues
e] e opos uapuo

FOV31U3DUI y T 4eJOS PDUAPIAOIS O199Á034 VIS3

box l Sroz 0/81qa4

¡OÍnd APN) ¡SY9AN ¡9nuewW3

“oJ/osesap 1ap
Ipen¡eaa Á 037uo)

oraosd
Pp 1eruaquie
A]

FOWFIUIDUI

ey esoyep uns eides
Pp LADEN e sesyuaa

Sepaadan

seuOz ua oJRpuI
ap esa) ¡enaad
tedez ap u9pergn

TWINISIAY VOIGIN | 30 VAVL3

Tejos PUIPIA0I4 OJ99A014 VI53

00090194
sx ] STOZ 0491q94

¡oÍng APNEJ) ¡SYINA Janueww3

| ua opuarpisas
aquad ap sonido
ap onsidas seno

te upperpedes ÁSOIm9s | 20 uopeneyas |

DP UOPeJeSu se0yuaA

openpul

posos: osa ap

[020] jeuossad 1201 eaqo ap
AP SOÁLWA IP OIAUINN

oueu ap u9perenuo) |

1 JeJOS EINUApinog 01924014 VIS3 3
Els SIOZ 019q84

¡Ofn4 APN) [Sy9N ¡anuevu3

96'881'SbT$ WIOL
01938 dp 0qN) UO) $eJ0Q '50I50) “SaUEN

:sopeajdwa sop esed ¡euosiad uonoar1d ap odimb3 -ojuanevopun, ap edeja ey esed pepundas ap odinb3
SEDA SE EPeye) eperqano

e us uppepunu ap ajgeqojd euoz ej Á eoqu oy ¡ap upraVIoId ap $tuoz sej sojmips OT AUEIpaW sezeyos

operarqnd ¡eyjarew Á sauope2qnd opuapey "1e20| e,q0 ap OUeus se2Hn

euaje Asadim "ql 07 AP JO1UNXZ 'SOLPaSap JE1900393 EJed SOPE|MIo SAYUAIAPAJ QT :S0Y33SP DP OPenoape ofauey

*RUPYO IP UPPEAGN €] SP UONEANEYas opeynede) ¡euosjad LO) ¡enos UgIsa3 ap eunyo ap vopejesul

sejuapuesay Ásodimba ap openzape O/QuBus [9 31905 ¡euOsiad ¡E UODINISU| :SA[LJ0QE] SALIPLIE DP UOPUIADA

¡erdez ua eune; ey esed sosed ap U9panIsuO)

"0ua1a (ap OnUap ¡enauad ¡erdes 129 UPN, e] aUeIpaw UORIZAA Sp SALpsed 50] ap UPPRATASUO)

Teuosiad ¡e upidpeinedes A eunej

e] ap OPIN2 3P 5O/MIQ4 OZ :eUNey e] ap UQNIALOA AP SEPIPA OSEA AP SEI ¡LIMEU UONEIIZAA Ej AP UONEAJISUO),

eajeues 4

asquiou Is epesganb Á seajyy Se] epeye) epesganb ua emeosap ap sajezaqe) :sejan¡| senfle ap ofouew esed sesqo

“DYIde- er DP JOpesedas "soIpuadu! EAUO) euiss

“OD9BIP MDL DP UOPUAAUO) AP PUIBSIS :0099191P AUIDL AP OUAEUI E] (a esed pepundas ap SepipaW

sels
83235
Eg

148

mm
-

O9ns Pp UOPERIE

veueumbew ap osed Á soyuamipas ap amsese ap voisiaid esed onueñio ojans ¡ap uppesedas Á aro)
"Sas E 9 OpeuxoJde opojad Un 10d 0395 UOPEIS 0] JULINP Ep [E $939A E Oday

*opins 10AL us UBJ3UaB amb $310] Se] EJed ud 9 e We £ IP SAIQUY SEJOY UI SOLIEIOY IP O1UDUIDA|QEAS]

NONNI3R
30 Vdv13

00000195

TOWIIUNDUI 1 JEJOS PIDUAPIAO) A OI9ÁDAA VIS]

LX

STOZ 03,994

|

¡OÍnH SPNE [SYOAN ¡9nuew3

09'S0L'LIS OLN3IWVNOINDNNI 30 VAV13 WI Na SVISINAOUA SITVANIIBIAY SVANOAIN SY1 30 TWLOL
eIpreo Iv
A + A O | ens
¡a ua oajdwa ap «des > 00'005'1$ Jen oyakosd ¡ap eunyo | opewgqnd ¡euajew sadujo) te pad Augpesauas
ap SOON 1e/3U99 | ue ng :1e901 ego ap ouew ap doESOEiN ap SApepiay
ap UPPEILALO)
sonpisas Ásoy9asop oJuaWe | soysodap ap OPE UOnuny
ap ofauew ¡eu DopA pisa e1dwo) Á oueyues ende ap pepe? ap edeya ey ayueJmp
10d ende A ojans pun 0008995 sen coa ouappas espodsuen | eanuaadia “ojans ¡ap pepe? sonpisas Á soy3asap
ap edeja 2243) Á Seujiyo U3 Pl
¡ep uoneuWweJuo) e ayuesg sonpisas A e] ua oque) ap oyuauIauew ojuam
e] 1UaADId soy2asap ap oÍauelw A
T 2oq)f oy upnaajoJd
PTA pelganb ap $9p199 | ao op sorsnque 19p ¡ensia opedus] ap U9pINASUO)
epeyuejd ugnejadan | so] “oyuai 09'525'6$ ¿emu ua Á oyakoxd ¡ap 008 Á sajoQu EAQUBADI operQyu, vOpINASUO) AP
ey ap opersa uang -euonuny 1131351 [ap SOJapuY , ' S
pala US EnRalE 900 £76 :upneradan ap seose ap epipspd | sapepianse A ops
e Suena wvopezocue ej ese | 19? CARAURLAYO Asajoque ap eje ¡9p voneJedaJd
sexsandoJd seaJy
a TVINIWV
oavizasa a a AN a
oavIinsau A o or E o
TUVIOS VIDNIIAOYA O1D3AOYA OLNINAVNO/NINN4 30 VAVI3 “IVIN3ISIAV OFINVIA 30 VINVIDOYA 130 N3/NINSIY £€£-X VI8VL

-o]uaueuopuny ap edeza ej esed yIAd [9P Se/qe) sej sowejuasald U9Nenunuo) y
OLNINNVNOIDNNA 30 VAVLI Z'bV'X

1 JEJOS BIDUAPIAOIG 01334014 VIS3

O PIqUIaIsay

DP OIAJUNUAJUEA

ojuajw
-euonun¿

8rX STO7 O131q94
¡OÍng APNej) J2y9n ¡anuew3
ONESOy [3 U2
euoz | ¡e90/ ¡guossad ap Opuaipisas sono n vopejadan
ó ss9d NA
> ej ap ¡euossad saese | 9605 Un souaw aquad a ee ¡pa00:
5 Pp OJUa UU Ue 140) UOPU! A
mu esed peppqnd ap [e asjerenuo) a ET ap sopejdwa ap Dr curo ¡evareus
sopojau so] sesofay aqua ap onsidas enuaysise ap sopejsn PP ION :830| e3qo ap ouew
sena ap U9neJenuo)
enysados epuejdla ap ejases e
asmbas | s as pl oayg doo Aeupyo ap ease sonpisas apaiómos.
er ayodas A e
TEX B7a 2 papas pros sema | rocoraía | IENSUON ¡Bp enjan "oyakosd Asoyasap sin as
p | ap uopuniala porel ¡ap sauopejezu! | ap ofauew uang AS
se| ap 10100u A
ofauel
opersa = >
¡eu ua uzrsa anb
$0] ap ozejdwaas opejsa orpIBo10) spugoriop,
, “sopuanbas | — wanquasejsa ayodas Ae, pensad ap Boza
EX 10 upnejadan soJapul Á
HER so| Jeyapdwo) eysey 1aqap soisnque eo ap e004q ua a ASOMO Me alcala > pon pas »p o ina
SOYeSa39U SaJOque Asajoque so7 Je3UAUInDog, Ear Asaj
ap upnejuejd esed seysando1d seasy 008 4 sajoque
ET6 :U9ONe1aBa e]

T JOJOS PIDUAPIAOId O1990JH YI53

00090196
6b-X STOZ 019494

¡OÍnA SPNE|) JSYON ¡2nueww3z

EY
LO) LOpNeUIpsoo)
A oueprqnd
¡euajew  :e00|
eo ap ouew

A ap uopejenuo)

soNs9dap
>” edo)

A oueyues oua¡as

e auodsuen

:sonpisas

A soy2asap

ofaue

SOJapuN
A our pap
omnuap  sosnque

[sfofefzfrferfrr] [zfsfs[vfel jafrfor]sfefzJo[stefelz[i]

:uppejadan ej ap
[o [e[z|

NUTESTO
T YVI1OS VIDNIQIAOYA
O1)3AOYd OLNJNNVNOIDNN4 30 VAVL3 “SIWVINIISIAV SVOIO3N SV1 30 NOIDNIIM 30 VIAVHDONOYI SE-X VIBVL

FOUIIUIDUI ] T JeJOS BIDUAPIAOIH 039304 VIS
ESIA Proyecto Providencia Solar 1

XI BIBLIOGRAFÍA

Arias Zúñiga, A. L. 2000. Evaluaciones de Impacto Ambiental en Proyectos de desarrollo.
Documento de Trabajo. Universidad de Costa Rica. 89 pp.

Banco Mundial, “Libro de consulta para evaluación ambiental”, Volumen !l, Lineamientos
sectoriales”, Segunda impresión, Enero 1994.

Borrini- Feyerabend, G. 1997. Manejo Participativo de Áreas Protegidas: Adaptando el
Método al Contexto. Temas de Política Social, Unión Mundial para La Naturaleza (UICN)-
Sur Quito (Ecuador). 66 pp.

Calderón, A. 8, R. Stanley 1941. Lista de Plantas de El Salvador, 2 tomos.

Canter, W. Larry 1996.Environmental impact assessment, University of Oklahoma. Mac
Graw/Hill editores, Estados Unidos, 660 Pág.

Choussy Félix. 1976. Flora Salvadoreña Tomos 1, !l, lIl y IV. Editorial Universitaria, Ciudad
Universitaria, San Salvador El Salvador.

Dirección General de Recursos Naturales Renovables. División de Meteorología e
Hidrología. MAG. 1997. Almanaque Salvadoreño.

Dirección General de Recursos Naturales Renovables. División de Meteorología e
Hidrología. M.A.G.. Almanaque Salvadoreño 1989

Dirección General de Estadística y Censos. 1993. “Censo de Población 1992”, Capítulo La
Libertad. Estadística y Censo. DIGESTYC-Ministerio de Economía.

Dirección General de Recursos Naturales Renovables. 1993.  AlmaNAque
Salvadoreño.División de Meteorología e Hidrología. MAG.

El Salvador 2002. Ley Forestal. D. L. 852. Diario Oficial No. 110 Tomo 355. del 17 —junio-
2002.

El Salvador. Código de Salud. Decreto Legislativo No. , Diario Oficial No. Tomo de 1996.
Ministerio de Salud Pública y Asistencia Social

El Salvador. Código Municipal. Decreto Legislativo N” 274. Diario Oficial N* 23, Tomo 290,
1986.

El Salvador. Convenio para la Protección de Especies Amenazadas de Flora y Fauna
Silvestre. Decreto Legislativo 355. Diario Oficial 93. Tomo 292, del 25 de mayo de 1986.
Ministerio de Agricultura y Ganadería.

El Salvador. Ley de Riego y Avenamiento. Decreto Legislativo 153. Diario Oficial No. 213.
Tomo 229. Del 5 de mayo de 1989. Ministerio de Agricultura y Ganadería.

El Salvador. Ley de Urbanismo y Construcción. Decreto Legislativo 708. Diario oficial No.
36, Tomo 310, del 13 de febrero del 1991. Vice Ministerio de Vivienda y Desarrollo
Urbano.

El Salvador. Ley del Medio Ambiente. Decreto Legislativo. Diario Oficial Tomo No.339,
Número 79. 1998. Ministerio de Medio Ambiente y Recursos Naturales

El Salvador. Reglamento General de la Ley de Urbanismo y Construcción. Decreto
Ejecutivo No. 70. Diario oficial No. 36, Tomo 310, del 13 de febrero d 1991. Vice Ministerio
de Vivienda y Desarrollo Urbano

Febrero 2015 XI-1

00099197
ESIA Proyecto Providencia Solar 1

El Salvador. Reglamento General de la Ley del Medio Ambiente. Decreto Ejecutivo. Diario
oficial No. 73, Tomo 347, del 12 de abril del 2000. Ministerio de Medio Ambiente y
Recursos Naturales.

Holdrige, L.R. 1975. Zonas de vida ecológicas de El Salvador. PNUD/ FAO ELE/73/004, dic.
De trabajo No.6 (texto y mapa).

Instituto Geográfico Nacional “Ingeniero Pablo Arnoldo Guzmán”, 1997. Monografías del
Departamento y Municipios de La Libertad. Centro Nacional de Registros, 145 pp.

Komar O. 8: J. P. Domínguez. 2001. Lista de Aves de El Salvador. Serie Biodiversidad No.1
SALVANATURA

Lauer, Wilhelm, 1954. Las formas de la vegetación de El Salvador. Comunicaciones, ITIC,
11(1): 41-45 pag., 1 mapa.

López, Manuel E. “Evaluación de Impacto Ambiental: Metodología y Alcances — el Método
Mel-Enel”, Instituto Centroamericano de Administración Pública.

Meyer-Arbich, H. 1953. “Geología de El Salvador” 2a. Edición, Servicio Geológico Nacional,
El Salvador. 500 Pág., llust.

Ministerio de Agricultura y Ganadería. 1994. Informe CITES apéndice lll. Plantas
Silvestres Amenazadas de Extinción; Apéndice | y II Anfibios de El Salvador; Vertebrados de
El Salvador en Peligro o Amenazados de extinción. Dirección General de Recursos
Naturales Renovables.

Ministerio de Medio Ambiente y Recursos Naturales.2000. Colección de CDs. Medio
Ambiente. El Salvador C.A. CD No.2. Consulta de mapas de cobertura vegetal, uso de
suelos, distribución de zonas de vida, Zonas de pendientes y poblados.

Serrano Francisco.1995. Historia Natural y Ecológica de El Salvador. Tomos 1 y 2.
Ministerio de Educación de El Salvador.

13

brero 2015 x1-2
ESIA Proyecto Providencia Solar 1 INGENIEROS

XII APÉNDICE
X11.1 PLANOS
1- Esquema de Ubicación
2- Plano Topográfico
2A-Plano de Levantamiento de Árboles
3- Plano de Conjunto del Proyecto
3A- Plano Calles Internas
3B- Plano de Drenajes
4- Plano de Distribución de Áreas de Apoyo Subestación
5- Esquemas Unifilares
5A- Esquema Unifilar General
5B- Esquema Unifilar Zona A
5C- Esquema Unifilar Zona B
5D- Esquema Unifilar Zona C
6- Plano de Detalles de La Planta Solar
6A- Centros de Tranformación
6B- Conexionado de Centros de Transformación hacia Subestación
7- Plano de Fosa Séptica
8- Planos de Medidas Ambientales

10A- Medidas Ambientales en Etapa de Construcción
10B- Medidas Ambientales en Etapa de Funcionamiento
10C- Arborización dentro del Terreno

X11.2 ANEXOS LEGALES

1-
2-

Términos de Referencia Tipo para el EsiA
Registro de consultores en el MARN

Febrero 2015 Xi1-1

00090198
ESIA Proyecto Providencia Solar 1

XIl.3 ANEXOS TÉCNICOS

1-

Permisos y Factibilidades

14- Calificación de Lugar OPLAGEST
18- Factibilidad de Desechos Sólidos
1C- Fosa Séptica

1D- Calificación Agrológica

Hojas Técnicas de Componentes de La Planta
2A- Hoja Técnica de Paneles Solares

2B- Hoja Técnica de Seguidores

2C- Hoja Técnica de Inversores

2D- Hoja Técnica de Centros de Transformación

Hojas de Seguridad de Materiales

Estudio Hidrológico e Hidráulico

5- Estudio Geotécnico

Actividades de Participación Ciudadana

6A- Listado de Actores Claves

6B- Formato de Encuesta Socioeconómica

6C- Guías de Entrevistas y Tabla Resumen

6D- Reporte de Reuniones y Asambleas con Actores Sociales
6E- Registro Fotográfico

Hoja Técnica de Equipo de Limpieza
Matriz Marco Legal

Documentos Técnicos de NEOEN

10- Matriz de Interacción de Actividades y Factores Ambientales

Febrero 2015 Xit-2

